Exhibit 10.1
 
THIS INSTRUMENT IS SUBJECT TO THE TERMS OF A SUBORDINATION AGREEMENT AND/OR
SUBORDINATION AND INTERECREDITOR AGREEMENT IN FAVOR OF FAUNUS GROUP
INTERNATIONAL, INC. AND EACH HOLDER HEREOF BY ITS ACCEPTANCE HEREOF SHALL BE
BOUND BY THE PROVISIONS OF SUCH SUBORDINATION AGREEMENT.
 
SECURITIES PURCHASE AGREEMENT
 
THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is dated as of March 25,
2011, between   Ads In Motion, Inc., a Delaware corporation (the “ Company ”),
and each purchaser identified on  Schedule I  hereto (each, including its
successors and assigns, a “ Purchaser ” and collectively, the “ Purchasers ”).
 
RECITALS
 
WHEREAS, pursuant to a Securities Purchase Agreement, dated February 8, 2011
(the “Bridge Purchase Agreement ”), the Company has issued an aggregate of
$1,585,000 in principal amount of senior secured convertible notes (the “ Bridge
Notes ”) and warrants to purchase an aggregate of 1,359,346 shares of Common
Stock (the “ Bridge Warrants ”) to certain investors (the “ Bridge Investors ”)
prior to the date hereof.
 
WHEREAS, the Company is offering (the “Offering”) Notes (as defined herein) in
the aggregate principal amount of $4,000,000 and the Warrants (as defined
herein).  The Notes and the Warrants sold in this Offering will not be
registered under the Securities Act (as defined herein) in reliance upon an
exemption(s) from securities registration afforded by the provisions of Section
4(2) and Rule 506 of Regulation D (“ Regulation D ”) as promulgated by the
United States Securities and Exchange Commission (the “ Commission ”) under the
Securities Act;
 
WHEREAS, each Purchaser wishes to purchase from the Company and the Company
wishes to sell to each Purchaser, upon the terms and subject to the conditions
of this Agreement, a Note of the Company having the aggregate principal amount
set forth on  Schedule I  of this Agreement opposite each Purchaser’s name and
in connection with which the Company shall issue to each Purchaser warrants to
purchase shares of Common Stock; and
 
WHEREAS, the aggregate proceeds of the Offering shall be held in escrow pursuant
to the terms of an Escrow Agreement (as defined herein).
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:
 
ARTICLE I.
 
DEFINITIONS
 
1.1 Definitions.  In addition to the terms defined elsewhere in this Agreement:
(a) capitalized terms that are not otherwise defined herein have the meanings
given to such terms in the Notes (as defined herein), and (b) the following
terms have the meanings set forth in this Section 1.1:
 
 
1

--------------------------------------------------------------------------------

 
 
“A Warrants” means Common Stock purchase warrants delivered to the Purchasers at
the Closing in accordance with Section 2.2(a) hereof, which Warrants shall be
exercisable immediately, have a term of exercise equal to five years and
exercise price equal to $0.67 per share, subject to adjustment therein, in the
form of  Exhibit C-1 attached hereto.
 
“Action” shall have the meaning ascribed to such term in Section 3.1(j).
 
“Agreement” shall have the meaning ascribed to such term in the Preamble.
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.
 
“Approved Stock Plan” means any employee benefit plan which has been approved by
the board of directors of the Company prior to or subsequent to the date hereof
pursuant to which shares of Common Stock and standard options to purchase Common
Stock may be issued to any employee, officer or director for services provided
to the Company in their capacity as such.
 
“B Warrants” means Common Stock purchase warrants delivered to the Purchasers at
the Closing in accordance with Section 2.2(a) hereof, which Warrants shall be
exercisable immediately, have a term of exercise equal to five years and
exercise price equal to $0.73 per share, subject to adjustment therein, in the
form of  Exhibit C-2 attached hereto.
 
“Board of Directors” means the board of directors of the Company.
 
“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.
 
“Collateral Agent” means Worldwide Stock Transfer, LLC, or such other collateral
agent appointed from time to time in accordance herewith.
 
“Closing” means the closing of the purchase and sale of the Securities pursuant
to Section 2.1.
 
“Closing Date” means the Trading Day on which all of the Transaction Documents
have been executed and delivered by the applicable parties thereto, and all
conditions precedent to (i) the Purchasers’ obligations to pay the Subscription
Amount and (ii) the Company’s obligations to deliver the Securities, in each
case, have been satisfied or waived, but in no event later than the third
Trading Day following the date hereof.
 
 
2

--------------------------------------------------------------------------------

 
 
“Commission” shall have the meaning ascribed to such term in the Recitals.
 
“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed.
 
“Common Stock Equivalents” means any capital stock or other securities of the
Company or the Subsidiaries which would entitle the holder thereof to acquire at
any time Common Stock, including, without limitation, any debt, preferred stock,
rights, options, warrants or other instrument that is at any time or under any
circumstances, directly or indirectly, convertible into or exercisable or
exchangeable for, or otherwise entitles the holder thereof to receive, or which
otherwise entitles the holder thereof to acquire Common Stock.
 
“Company” shall have the meaning ascribed to such term in the Preamble.
 
“Conversion Price” shall have the meaning ascribed to such term in the Notes.
 
“Conversion Shares” means the shares of Common Stock issued and issuable upon
conversion or redemption or otherwise pursuant to the terms of the Notes
 
“Disclosure Schedules” shall have the meaning ascribed to such term in Section
3.1.
 
 “Effective Date” means the earlier of the date that (a) all of the Registrable
Securities (as defined in the Registration Rights Agreement) have been
registered for resale by the holders thereof pursuant to a registration
statement(s) declared effective by the Commission and (b) all of the Registrable
Securities have been sold pursuant to Rule 144 or may be sold pursuant to Rule
144 without the requirement for the Company to be in compliance with the current
public information required under Rule 144 and without volume or manner-of-sale
restrictions.
 
“End Date” shall have the meaning ascribed to such term in Section 4.3.
 
“Escrow Agent” means Guzov Ofsink, LLC.
 
“Escrow Agreement” means the escrow agreement entered into prior to the date
hereof, by and among the Company and the Escrow Agent pursuant to which the
Purchasers, shall deposit Subscription Amounts with the Escrow Agent to be
applied to the transactions contemplated hereunder.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 
 
3

--------------------------------------------------------------------------------

 
 
“Exempt Issuance” means the issuance of (i) shares of Common Stock or standard
options to purchase Common Stock to directors, officers or employees of the
Company in their capacity as such pursuant to an Approved Stock Plan, provided
that (A) all such issuances (taking into account the shares of Common Stock
issuable upon exercise of such options) after the date hereof pursuant to this
clause (i) do not, in the aggregate, exceed more than 10% of the Common Stock
issued and outstanding immediately prior to the date hereof and (B) the exercise
price of any such options is not lowered (other than as a result of any stock
dividend, stock split, stock combination, recapitalization or other similar
event affecting the securities underlying such options), none of such options
are amended to increase the number of shares issuable thereunder and none of the
terms or conditions of any such options are otherwise materially changed in any
manner that adversely affects any of the Purchasers (other than as a result of
any stock dividend, stock split, stock combination, recapitalization or other
similar event affecting the securities underlying such options); (ii) shares of
Common Stock issued upon the conversion or exercise of Common Stock Equivalents
(other than standard options to purchase Common Stock issued pursuant to an
Approved Stock Plan that are covered by clause (i) above) issued prior to the
date hereof, provided that the conversion price of any such Common Stock
Equivalents (other than standard options to purchase Common Stock issued
pursuant to an Approved Stock Plan that are covered by clause (i) above) is not
lowered, none of such Common Stock Equivalents (other than standard options to
purchase Common Stock issued pursuant to an Approved Stock Plan that are covered
by clause (i) above) are amended to increase the number of shares issuable
thereunder and none of the terms or conditions of any such Common Stock
Equivalents (other than standard options to purchase Common Stock issued
pursuant to an Approved Stock Plan that are covered by clause (i) above) are
otherwise materially changed in any manner that adversely affects any of the
Purchasers; (iii) the shares of Common Stock issuable upon conversion of the
Notes or otherwise pursuant to the Notes, (iv) the shares of Common Stock
issuable upon exercise of the Warrants and (v) shares of Common Stock to be
issued to the Placement Agent as compensation for services rendered to the
Company as placement agent in connection herewith..
 
“GAAP” shall have the meaning ascribed to such term in Section 3.1(h).
 
“Immediate Family Member” shall mean , with respect to an Initial Purchaser, or
an a person who is an Affiliate of an Initial Purchaser, any child, stepchild,
parent, stepparent, spouse, sibling, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law.
 
“Indebtedness” shall have the meaning ascribed to such term in Section 3.1(r).
 
“Independent Director” shall have the meaning ascribed to it by NASDAQ Rule
5605(a)(2).
 
 
4

--------------------------------------------------------------------------------

 
 
“Initial Purchasers” shall mean the first two Purchasers who each purchase Notes
in the Principal Amount of at least $500,000.  Whether an Initial Purchaser is
one of the first two shall be determined by the date and time of receipt of the
Subscription Amount from such Purchaser by the Escrow Agent and the Escrow
Agent’s records shall be conclusive of whether a Purchaser is an Initial
Purchaser. An Initial Purchaser shall not include any officer, director,
employee, member or manager of the Company or any of its subsidiaries or
Affiliates or any of their respective Immediate Family Members.
 
“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3.1(o).
 
“Investor Questionnaire” shall have the meaning ascribed to such term in Section
2.2(b)(iii).
 
“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.
 
“Lock-Up Agreements” shall have the meaning ascribed to such term in Section
2.3(a)(v).
 
“Majority Holders” shall mean the holders of Notes representing a majority of
the then outstanding Principal Amount of all Notes.
 
“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b).
 
“Material Permits” shall have the meaning ascribed to such term in Section
3.1(m).
 
“Money Laundering Laws” shall have the meaning ascribed to such term in Section
3.1(aa).
 
“New York Courts” shall have the meaning ascribed to such term in Section 5.8.
 
“Notes” means, collectively, the Senior Subordinated Secured Convertible Notes
due, subject to the terms therein, 18 months from their date of issuance, issued
by the Company to the Purchasers hereunder, in the form of  Exhibit B  attached
hereto and any Additional Notes issued in any Additional Closing.
 
“Offering” shall have the meaning ascribed to such term in the Recitals.
 
“Participation Maximum” shall have the meaning ascribed to such term in Section
4.9(a).
 
“Permitted Indebtedness” shall have the meaning as set forth in the Notes.
 
“Permitted Senior Indebtedness” shall have the meaning as set forth in the
Notes.
 
 
5

--------------------------------------------------------------------------------

 
 
“Permitted Lien” shall have the meaning as set forth in the Notes.
 
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
“Pre-Notice” shall have the meaning ascribed to such term in Section 4.9(b).
 
“Placement Agent” shall mean Spencer Clarke LLC.
 
“Principal Amount” means, as to each Purchaser, the amounts set forth below such
Purchaser’s signature block on the signature pages hereto next to the heading
“Principal Amount,” in United States Dollars.
 
“Pro Rata Portion” shall have the meaning ascribed to such term in Section
4.9(e).
 
“Proceeding” means an action, claim, suit, investigation or proceeding, whether
commenced or threatened.
 
“Purchaser” or “Purchasers” shall have the meaning ascribed to such term in the
Preamble.
 
“Purchaser Indemnitee” shall have the meaning ascribed to such term in Section
4.7(a).
 
“Registration Rights Agreement” means the Registration Rights Agreement, dated
the date hereof, among the Company and the Purchasers, in the form of  Exhibit
D  attached hereto.
 
“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale of the
Underlying Shares by each Purchaser as provided for in the Registration Rights
Agreement.
 
“Regulation D” shall have the meaning ascribed to such term in the Recitals.
 
“Related Party Transaction” shall mean any transaction between the Company
and/or any of its subsidiaries or affiliates and any “related party” as such
term is defined in Item 404 of Regulation S-K (17 C.F.R. §229.404).
 
“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(e).
 
“Required Holders” means (i) prior to the Closing Date, each Purchaser entitled
to purchase Notes at the Closing and (ii) on or after the Closing Date, holders
of 67% of the Registrable Securities (excluding any Registrable Securities held
by the Company or any of its Subsidiaries) issued or issuable hereunder or
pursuant to the Notes and/or the Warrants (or the Purchasers, with respect to
any waiver or amendment of Section 4.9)
 
 
6

--------------------------------------------------------------------------------

 
 
“Required Minimum” means, as of any date, the maximum aggregate number of shares
of Common Stock then issued or potentially issuable in the future pursuant to
the Transaction Documents, including any Underlying Shares issuable upon
exercise in full of all Warrants or conversion in full of all Notes, ignoring
any conversion or exercise limits set forth therein, and assuming that the
Conversion Price is at all times on and after the date of determination 90% of
the then Conversion Price on the Trading Day immediately prior to the date of
determination.
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h).
 
“Securities” means the Notes, the Warrants and the Underlying Shares.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock). 
 
“Subscription Amount” means, as to each Purchaser, the aggregate amount to be
paid for Notes and Warrants purchased hereunder as specified next to such
Purchaser’s name on  Schedule I  in United States dollars and in immediately
available funds; which, solely with respect to each Bridge Investor, shall be
deemed to be paid in full by the delivery by such Bridge Investor to the Company
of the Bridge Notes and the Bridge Warrants issued to such Bridge Investor.
 
“Subsequent Financing” shall have the meaning ascribed to such term in Section
4.9(a).
 
“Subsequent Financing Notice” shall have the meaning ascribed to such term in
Section 4.9(b).
 
“Subsidiary” means any subsidiary of the Company as set forth on Schedule 3.1(a)
and shall, where applicable, mean any corporation, limited or general
partnership, limited liability company, trust, estate, association, joint
venture or other business entity formed or acquired after the date hereof.
 
 
7

--------------------------------------------------------------------------------

 
 
“Trading Day” means a day on which the principal Trading Market in which the
Common Stock of the Company is then traded is open for trading.
 
“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
AMEX, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange or the OTC Bulletin Board (or any
successors to any of the foregoing).
 
“Transaction Documents” means this Agreement, the Investor Questionnaire, the
Notes, the Lock-Up Agreements, the Stock Pledge Agreement (as defined below),
the Escrow Agreement, the Guarantees, the Warrants, the Registration Rights
Agreement, the Collateral Agency Agreement, the Security Agreement and all
exhibits and schedules thereto and hereto and any other documents or agreements
executed in connection with the transactions contemplated by this Agreement or
in accordance with the terms and conditions of any Transaction Document.
 
“Underlying Shares” means, collectively, the Conversion Shares and the Warrant
Shares.
 
“Variable Rate Transaction” shall have the meaning ascribed to such term in
Section 4.10(b).
 
“Warrants” means, collectively, the A Warrants and the B Warrants and any
Additional Warrants issued at any Additional Closing.
 
“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.
 
ARTICLE II.
 
PURCHASE AND SALE
 
 
8

--------------------------------------------------------------------------------

 
 
2.1 Closing.  On the Closing Date, upon the terms and subject to the conditions
set forth herein, substantially concurrent with the execution and delivery of
this Agreement by the parties hereto, the Company agrees to sell, and each
Purchaser agrees to purchase, a Note in the principal amount set forth
on  Schedule I  of this Agreement opposite each Purchaser’s name and having the
terms and conditions as set forth in the form of the Note attached hereto
as  Exhibit B  for the Subscription Amount.  Upon satisfaction of the covenants
and conditions set forth in Sections 2.2 and 2.3, the Closing shall occur at the
offices of Guzov Ofsink, LLC, or such other location as the parties shall
mutually agree.  In addition, the parties hereto agree that the Initial
Purchasers shall receive (i) an aggregate of 1,000,000 shares of Common Stock,
of which each of the Initial Purchasers shall receive a pro rata share in
proportion to their respective Subscription Amounts; and (ii) a commitment (the
“ Commitment ”) from the owner (the “ Property Owner ”) of the Company’s leased
property in Statesville, North Carolina to grant a second priority security
interest in such property to the Initial Purchasers.  Each of the Bridge
Investors and the Company acknowledge and agree that immediately following the
Closing Date, the Transaction Documents (as defined in the Bridge Purchase
Agreement), including, without limitation, the Bridge Notes and the Bridge
Warrants,  shall each be terminated or cancelled, as applicable, and shall be
null and void.  Following the Closing Date, the Company may sell additional
Notes (the “Additional Notes”) and related additional Warrants (the “Additional
Warrants”) pursuant to this Agreement to any Purchaser or other Person
satisfactory to the Company (each, a “Subsequent Purchaser”) at additional
closings (each, an “Additional Closing”, and each date thereof, an “Additional
Closing Date”) at such places and times as designated by the Company until the
earlier to occur of (i) the second Business Day immediately preceding the
Required Filing Date (as defined in the Registration Rights Agreement) and (ii)
such time as the Company has sold Notes in the maximum aggregate initial
principal amount of $4,000,000; provided, that (A) such Additional Notes and
Additional Warrants must be sold pursuant to this Agreement on prices, terms and
conditions no more favorable to such Person as the prices, terms and conditions
with respect to the Notes and Warrants issued on the Closing Date (unless the
Transaction Documents are amended and modified in an economically and legally
equivalent manner such that the Purchasers on the Closing Date shall receive the
benefit of the more favorable pricing, terms and/or conditions (as the case may
be)) and (B) any Subsequent Purchaser not a party to this Agreement as of the
Closing Date must (x) execute a joinder to this Agreement, the Registration
Rights Agreement and the Collateral Agency Agreement, in form and substance
acceptable to the Company and the Collateral Agent and (y) execute and deliver
to the Company and the Collateral Agent a counterpart signature page to this
Agreement, the Registration Rights Agreement and the Collateral Agency
Agreement.  The maturity date of each Additional Note shall be the same maturity
date as the Notes issued on the Closing Date and the expiration date of each
Additional Warrant shall be the same expiration date as the corresponding
Warrants issued on the Closing Date.  Notwithstanding anything set forth in any
Transaction Document to the contrary, each of the Additional Notes and
Additional Warrants shall be deemed to be issued on the Closing Date for all
purposes under the Transaction Documents (other than interest under the
applicable Additional Notes, which shall commence accruing as of the applicable
Additional Closing Date).  Solely for the purposes of Section 2.2 and 2.3 of
this Agreement with respect to the conditions and deliverables required with
respect to any Additional Closing, “Closing Date” shall be deemed to refer to
the applicable Additional Closing Date and “Closing” shall be deemed to refer to
the applicable Additional Closing. Notwithstanding anything set forth herein to
the contrary, any Bridge Investor may exchange such Bridge Investor’s Bridge
Notes and Bridge Warrants at any Additional Closing to the extent such Bridge
Notes or Bridge Warrants are not exchanged at the initial Closing.
 
2.2 Deliveries.
 
(a) On or prior to the Closing Date, the Company shall deliver or cause to be
delivered to each Purchaser the following:
 
(i) this Agreement duly executed by the Company;
 
(ii) a Note with a principal amount equal to such Purchaser’s  Principal Amount,
registered in the name of such Purchaser;
 
(iii) an A Warrant registered in the name of such Purchaser to purchase up to
that number of shares as set forth on  Schedule I  under the column “A Warrant”
and a B Warrant registered in the name of such Purchaser to purchase up to that
number of shares as set forth on  Schedule I  under the column “B Warrant”;
 
 
9

--------------------------------------------------------------------------------

 
 
(iv) an opinion of Anslow & Jaclin, LLP, the Company’s counsel, dated as of the
Closing Date, in the form acceptable to such Purchaser;
 
(v) a copy of the irrevocable transfer agent instructions in form and substance
reasonably acceptable to such Purchaser, which instructions shall have been
delivered to and acknowledged in writing by the Company’s transfer agent;
 
(vi) a certificate evidencing the formation and good standing of the Company and
each of its Subsidiaries in each such entity’s jurisdiction of formation issued
by the Secretary of State (or comparable office) of such jurisdiction of
formation as of a date within ten (10) days of the Closing Date;
 
(vii) a certificate evidencing the Company’s and each Subsidiary’s qualification
as a foreign corporation and good standing issued by the Secretary of State (or
comparable office) of each jurisdiction in which the Company and each Subsidiary
conducts business and is required to so qualify, as of a date within ten (10)
days of the Closing Date;
 
(viii) a certified copy of the Certificate of Incorporation as certified by the
Delaware Secretary of State within ten (10) days of the Closing Date;
 
(ix) a certified copy of each Subsidiary’s certificate of incorporation as
certified by the Secretary of State (or comparable office) of such Subsidiary’s
jurisdiction of incorporation within ten (10) days of the Closing Date;
 
(x) a certificate, in the form acceptable to such Purchaser, duly executed by
the Secretary of the Company and dated as of the Closing Date, as to (I) all
resolutions with respect to the transactions contemplated hereby as adopted by
the Company’s board of directors in a form reasonably acceptable to such
Purchaser, (II) the Certificate of Incorporation of the Company and (III) the
Bylaws of the Company, each as in effect at the Closing;
 
(xi) a certificate, duly executed by the Chief Executive Officer of the Company,
dated as of the Closing Date, to the effect that each and every representation
and warranty of the Company shall be true and correct as of the date when made
and as of the Closing Date as though originally made at that time (except for
representations and warranties that speak as of a specific date, which shall be
true and correct as of such specific date) and the Company shall have performed,
satisfied and complied in all respects with the covenants, agreements and
conditions required to be performed, satisfied or complied with by the Company
at or prior to the Closing Date and as to such other matters as may be
reasonably requested by such Purchaser in the form acceptable to such Purchaser;
 
 
10

--------------------------------------------------------------------------------

 
 
(xii) a letter from the Company’s transfer agent certifying the number of shares
of Common Stock outstanding on the Closing Date immediately prior to the
Closing;
 
(xiii) a stock pledge agreement, by and among Jordan Glatt, the Purchasers and
the Collateral Agent, duly executed by Jordan Glatt and the Collateral Agent, in
form and substances reasonably acceptable to such Purchaser (the “ Stock Pledge
Agreement ”), pursuant to which Jordan Glatt shall pledge 11,075,325 shares of
Common Stock issued to Jordan Glatt to the Collateral Agent (the “ Pledged Stock
”);
 
(xiv) a stock power with respect to the Pledged Stock, duly executed by Jordan
Glatt;
 
(xv) a guaranty by Jordan Glatt, in favor of the Collateral Agent, on behalf of
the holders of Notes (the “ Glatt Guaranty ”), duly executed by Jordan Glatt, in
form and substances reasonably acceptable to such Purchaser;
 
(xvi) a guaranty by each of the Company’s Subsidiaries in favor of the
Collateral Agent, on behalf of the holders of Notes, in form and substances
reasonably acceptable to such Purchaser (collectively, the “ Subsidiary
Guaranties ”, and together with the Glatt Guaranty, the “ Guarantees ”);
 
(xvii) a collateral agency agreement, duly executed and delivered by the
Collateral Agent, in form and substances reasonably acceptable to such Purchaser
(the “ Collateral Agency Agreement ”);
 
(xviii) appropriate financing statements on Form UCC-1 to be duly filed in such
office or offices as may be necessary or, in the opinion of the Collateral
Agent, desirable to perfect the security interests purported to be created by
each Security Document (as defined in the Notes);
 
(xix) (i) true copies of UCC search results, listing all effective financing
statements which name as debtor the Company or any of its Subsidiaries filed in
the prior five years to perfect an interest in any assets thereof, together with
copies of such financing statements, none of which, except as otherwise agreed
in writing by the Purchasers, shall cover any of the Collateral (as defined in
the Security Documents) and the results of searches for any tax lien and
judgment lien filed against such Person or its property, which results, except
as otherwise agreed to in writing by the Purchasers shall not show any such
Liens (as defined in the Security Documents); and (ii) a perfection certificate,
duly completed and executed by the Company and each of its Subsidiaries, in form
and substance satisfactory to the Purchasers;
 
(xx) the side letter with respect to the Commitment, duly executed and delivered
to the Initial Purchasers by the Property Owner, in form and substance
reasonably satisfactory to the Initial Purchasers;
 
(xxi)  wire instructions of the escrow account established pursuant to the
Escrow Agreement (the “ Wire Instructions ”);
 
 
11

--------------------------------------------------------------------------------

 
 
(xxii) the Security Agreement attached hereto as Exhibit E; and
 
(xxiii) the Registration Rights Agreement duly executed by the Company.
 
(b) On or prior to the Closing Date, each Purchaser shall deliver or cause to be
delivered to the Company the following:
 
(i) this Agreement duly executed by such Purchaser;
 
(ii) such Purchaser’s Subscription Amount by wire transfer to the escrow account
established pursuant to the Escrow Agreement in accordance with the Wire
Instructions (except to the extent such Purchaser’s Subscription Amount is
deemed to be paid with respect to each Bridge Investor);
 
(iii) if such Purchaser is a Bridge Investor, the Bridge Notes and Bridge
Warrants issued to such Purchaser;
 
(iv) a duly executed investor questionnaire in the form set forth in Exhibit A
hereto by such Purchase (the “ Investor Questionnaire ”); and
 
(v) the Registration Rights Agreement duly executed by such Purchaser.
 
2.3 Closing Conditions.
 
(a) The obligation of the Company to consummate the transactions to be performed
by it in connection with the Closing is subject to the following conditions
being met:
 
(i) the accuracy in all material respects on the Closing Date of the
representations and warranties of the Purchasers contained herein and in each of
the Investor Questionnaires (unless as of a specific date therein);
 
(ii) all obligations, covenants and agreements of each Purchaser required to be
performed at or prior to the Closing Date shall have been performed; and
 
(iii) the delivery by each Purchaser of the items set forth in Section 2.2(b) of
this Agreement.
 
(b) The respective obligations of the Purchasers to consummate the transactions
to be performed by each of them in connection with the Closing are subject to
the following conditions being met:
 
 
12

--------------------------------------------------------------------------------

 
 
(i) each and every representation and warranty of the Company shall be true and
correct as of the date when made and as of the Closing Date as though originally
made at that time (except for representations and warranties that speak as of a
specific date, which shall be true and correct as of such specific date) and the
Company shall have performed, satisfied and complied in all respects with the
covenants, agreements and conditions required to be performed, satisfied or
complied with by the Company at or prior to the Closing Date.
 
(ii) the delivery by the Company of the items set forth in Section 2.2(a) of
this Agreement;
 
(iii) the Company shall have entered into irrevocable lockup agreements (the
“Lock-Up Agreements ”) with the persons identified on  Schedule II ;
 
(iv) the Company shall have obtained all governmental, regulatory or third party
consents and approvals, if any, necessary for the sale of the Securities;
 
(v) no statute, rule, regulation, executive order, decree, ruling or injunction
shall have been enacted, entered, promulgated or endorsed by any court or
governmental authority of competent jurisdiction that prohibits the consummation
of any of the transactions contemplated by the Transaction Documents;
 
(vi) no event or series of events shall have occurred that reasonably would have
or result in a Material Adverse Effect with respect to the Company or any of its
Subsidiaries;
 
(vii) each Bridge Investor shall have executed and delivered to the Company this
Agreement and the Bridge Notes and Bridge Warrants issued to such Bridge
Investor for cancellation in accordance herewith; and
 
(viii) The Common Stock (I) shall be designated for quotation or listed (as
applicable) on a Trading Market and (II) shall not have been suspended, as of
the Closing Date, by the Commission or the principal Trading Market from trading
on such Trading Market nor shall suspension by the Commission or such Trading
Market have been threatened, as of the Closing Date, either (A) in writing by
the Commission or such Trading Market or (B) by falling below the minimum
maintenance requirements of such Trading Market.
 
ARTICLE III.
 
REPRESENTATIONS AND WARRANTIES
 
3.1 Representations and Warranties of the Company.  Except as set forth in the
Disclosure Schedules, which Disclosure Schedules shall be deemed a part hereof
and shall qualify any representation or otherwise made herein to the extent of
the disclosure contained in the corresponding section of the Disclosure
Schedules, the Company hereby makes the following representations and warranties
to each Purchaser:
 
 
13

--------------------------------------------------------------------------------

 
 
(a) Subsidiaries.  All of the Subsidiaries of the Company are set forth on
Schedule 3.1(a).  Except as set forth on  Schedule 3.1(a) , the Company owns,
directly or indirectly, all of the capital stock or other equity interests of
each Subsidiary free and clear of any Liens, and all of the issued and
outstanding shares of capital stock of each Subsidiary are validly issued and
are fully paid, non-assessable and free of preemptive and similar rights to
subscribe for or purchase securities.
 
(b) Organization and Qualification.  The Company and each of the Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently
conducted.  Neither the Company nor any Subsidiary is in violation nor default
of any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents.  Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in: (i) a material adverse effect on the legality, validity or enforceability of
any Transaction Document, (ii) a material adverse effect on the results of
operations (including results thereof), assets, business, liabilities, prospects
or condition (financial or otherwise) of the Company and the Subsidiaries, taken
as a whole, or (iii) a material adverse effect on the Company’s or any of its
Subsidiary’s ability to perform in any material respect on a timely basis its
obligations under any Transaction Document (any of (i), (ii) or (iii), a “
Material Adverse Effect ”) and no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.
 
(c) Authorization; Enforcement.  The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
each of the Transaction Documents and otherwise to carry out its obligations
hereunder and thereunder.  The execution and delivery of each of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
action on the part of the Company and no further action is required by the
Company, the Board of Directors or the Company’s stockholders in connection
therewith other than in connection with the Required Approvals.  Each
Transaction Document to which it is a party has been (or upon delivery will have
been) duly executed by the Company and, when delivered in accordance with the
terms hereof and thereof, will constitute the valid and binding obligation of
the Company enforceable against the Company in accordance with its terms,
except: (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.
 
 
14

--------------------------------------------------------------------------------

 
 
(d) No Conflicts.  Except as set forth on Schedule 3.1(d), the execution,
delivery and performance by the Company of the Transaction Documents, the
issuance and sale of the Securities and the consummation by it of the
transactions contemplated hereby and thereby to which it is a party do not and
will not: (i) conflict with or violate any provision of the Company’s or any
Subsidiary’s certificate or articles of incorporation, bylaws or other
organizational or charter documents, (ii) conflict with, or constitute a default
(or an event that with notice or lapse of time or both would become a default)
under, result in the creation of any Lien (other than the second position Lien
in favor of the Purchasers) upon any of the properties or assets of the Company
or any Subsidiary, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement, credit facility, debt or other instrument (evidencing a Company
or Subsidiary debt or otherwise) or other understanding to which the Company or
any Subsidiary is a party or by which any property or asset of the Company or
any Subsidiary is bound or affected, or (iii) subject to the Required Approvals,
conflict with or result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the Company or a Subsidiary is subject (including federal and
state securities laws and regulations), or by which any property or asset of the
Company or a Subsidiary is bound or affected; except in the case of each of
clauses (ii) and (iii), such as could not have or reasonably be expected to
result in a Material Adverse Effect.  Except as set forth on  Schedule 3.1(d) ,
neither the Company nor any Subsidiary needs to give notice to, make any filing
with, or obtain any authorization, consent, or approval of any Person or
governmental authority in order for the parties hereto to execute, deliver or
perform this Agreement or the transactions contemplated hereby, except where
failure to do so could not have or reasonably be expected to result in a
Material Adverse Effect.
 
(e) Filings, Consents and Approvals.  The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority in connection with the execution, delivery and
performance by the Company of the Transaction Documents, other than: (i) the
filings required pursuant to Section 4.5, (ii) the filing with the Commission
pursuant to the Registration Rights Agreement, (iii) notice and/or
application(s) to each applicable Trading Market for the issuance and sale of
the Securities and the listing of the Underlying Shares for trading thereon in
the time and manner required thereby and (iv) the filing of Form D with the
Commission and such other filings as are required to be made under applicable
state securities laws (collectively and together with the third party consents
specified on  Schedule 3.1(d) , the “ Required Approvals ”).
 
(f) Issuance of the Securities.  The Securities are duly authorized and, when
issued and paid for in accordance with the applicable Transaction Documents,
will be duly and validly issued, fully paid and nonassessable, free and clear of
all Liens imposed by the Company other than restrictions on transfer provided
for in the Transaction Documents.  The Underlying Shares, when issued in
accordance with the terms of the Transaction Documents, will be validly issued,
fully paid and nonassessable, free and clear of all Liens imposed by the Company
other than restrictions on transfer provided for in the Transaction
Documents.  The Company has reserved from its duly authorized capital stock a
number of shares of Common Stock for issuance of the Underlying Shares at least
equal to the Required Minimum on the date hereof.  Subject to the accuracy of
the representations and warranties of the Purchasers in this Agreement, the
offer and issuance by the Company of the Securities is exempt from registration
under the Securities Act.
 
 
15

--------------------------------------------------------------------------------

 
 
(g) Capitalization.  The capitalization of the Company is as set forth on
Schedule 3.1(g). Except as set forth in Schedule 3.1(g) , the Company has not
issued any capital stock since its most recently filed periodic report under the
Exchange Act.  No Person has any right of first refusal, preemptive right, right
of participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents.  To the Company’s knowledge, except
as disclosed in the SEC Reports or as disclosed on  Schedule 3.1(g) , no Person
owns 10% or more of the Company’s issued and outstanding shares of Common Stock
(calculated based on the assumption that all Common Stock Equivalents, whether
or not presently exercisable or convertible, have been fully exercised or
converted (as the case may be) taking account of any limitations on exercise or
conversion (including “blockers”) contained therein without conceding that such
identified Person is a 10% stockholder for purposes of federal securities
laws).  (i) None of the Company’s or any Subsidiary’s capital stock is subject
to preemptive rights or any other similar rights or any liens or encumbrances
suffered or permitted by the Company or any Subsidiary; (ii) except as disclosed
in  Schedule 3.1(g)(ii) , there are no outstanding options, warrants, scrip,
rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, or exercisable or
exchangeable for, any capital stock of the Company or any of its Subsidiaries,
or contracts, commitments, understandings or arrangements by which the Company
or any of its Subsidiaries is or may become bound to issue additional capital
stock of the Company or any of its Subsidiaries or options, warrants, scrip,
rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, or exercisable or
exchangeable for, any capital stock of the Company or any of its Subsidiaries;
(iii) except as disclosed in  Schedule 3.1(g)(iii) , there are no outstanding
debt securities, notes, credit agreements, credit facilities or other
agreements, documents or instruments evidencing Indebtedness of the Company or
any of its Subsidiaries or by which the Company or any of its Subsidiaries is or
may become bound; (iv) other than financing statements filed in connection with
Permitted Liens, there are no financing statements securing obligations in any
amounts filed in connection with the Company or any of its Subsidiaries; (v)
there are no agreements or arrangements under which the Company or any of its
Subsidiaries is obligated to register the sale of any of their securities under
the Securities Act (except pursuant to the Registration Rights Agreement); (vi)
except as disclosed in  Schedule 3.1(g)(vi) , there are no outstanding
securities or instruments of the Company or any of its Subsidiaries which
contain any redemption or similar provisions, and there are no contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to redeem a security of the Company or any
of its Subsidiaries; (vii) except as disclosed in  Schedule 3.1(g)(vii) , there
are no securities or instruments containing anti-dilution or similar provisions
that will be triggered by the issuance of the Securities; (viii) neither the
Company nor any Subsidiary has any stock appreciation rights or “phantom stock”
plans or agreements or any similar plan or agreement; and (ix) neither the
Company nor any of its Subsidiaries have any liabilities or obligations required
to be disclosed in the SEC Reports which are not so disclosed in the SEC
Reports, other than those incurred in the ordinary course of the Company’s or
its Subsidiaries’ respective businesses and which, individually or in the
aggregate, do not or could not have a Material Adverse Effect.  Except as set
forth on  Schedule 3.1(g) , each of the stockholders of the Company shall have
duly executed and delivered a Lock-Up Agreement.
 
 
16

--------------------------------------------------------------------------------

 
 
(h) SEC Reports; Financial Statements.  The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by the
Company under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the 12 months preceding the date hereof (or
such shorter period as the Company was required by law or regulation to file
such material) (the foregoing materials, including the exhibits filed therewith,
being collectively referred to herein as the “ SEC Reports ”) on a timely basis
or has received a valid extension of such time of filing and has filed any such
SEC Reports prior to the expiration of any such extension.  As of their
respective dates, the SEC Reports complied in all material respects with the
requirements of the Securities Act and the Exchange Act, as applicable, and none
of the SEC Reports, when filed, contained any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.  The financial
statements of the Company included in the SEC Reports comply in all material
respects with applicable accounting requirements and the rules and regulations
of the Commission with respect thereto as in effect at the time of filing.  Such
financial statements have been prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis during
the periods involved (“ GAAP ”), except as may be otherwise specified in such
financial statements or the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP, and fairly present in
all material respects the financial position of the Company and its consolidated
Subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, immaterial, year-end audit adjustments.  No other
information provided by or on behalf of the Company to any of the Purchasers
which is not included in the SEC Reports contains any untrue statement of a
material fact or omits to state any material fact necessary in order to make the
statements therein not misleading, in the light of the circumstance under which
they are or were made.
 
 
17

--------------------------------------------------------------------------------

 
 
(i) Material Changes; Undisclosed Events, Liabilities or Developments.  Since
the date of the latest financial statements included within the SEC Reports,
except as specifically disclosed in a subsequent SEC Report filed prior to the
date hereof: (i) there has been no event, occurrence or development that has had
or that could reasonably be expected to result in a Material Adverse Effect,
(ii) the Company has not incurred any liabilities (contingent or otherwise)
other than (A) trade payables and accrued expenses incurred in the ordinary
course of business consistent with past practice and (B) liabilities not
required to be reflected in the Company’s financial statements pursuant to GAAP
or disclosed in filings made with the Commission, (iii) the Company has not
altered its method of accounting, (iv) the Company has not declared or made any
dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock and (v) the Company has not issued any equity securities to
any officer, director or Affiliate, except pursuant to existing Company stock
option plans.  The Company does not have pending before the Commission any
request for confidential treatment of information.  Except for the issuance of
the Securities contemplated by this Agreement or as set forth on  Schedule
3.1(i) , no event, liability, fact, circumstance, occurrence or development has
occurred or exists or is reasonably expected to occur or exist with respect to
the Company or its Subsidiaries or their respective business, properties,
operations, assets or financial condition, that would be required to be
disclosed by the Company under applicable securities laws at the time this
representation is made or deemed made that has not been publicly disclosed at
least one Trading Day prior to the date that this representation is made.  The
Company and its Subsidiaries, individually and on a consolidated basis, are not
as of the date hereof, and after giving effect to the transactions contemplated
hereby to occur at the Closing, will not be Insolvent (as defined below). For
purposes of this Section 3.1(i), “ Insolvent ” means, (I) with respect to the
Company and its Subsidiaries, on a consolidated basis, (i) the present fair
saleable value of the Company’s and its Subsidiaries’ assets is less than the
amount required to pay the Company’s and its Subsidiaries’ total Indebtedness
(as defined below), (ii) the Company and its Subsidiaries are unable to pay
their debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured or (iii) the Company and its
Subsidiaries intend to incur or believe that they will incur debts that would be
beyond their ability to pay as such debts mature; and (II) with respect to the
Company and each Subsidiary, individually, (i) the present fair saleable value
of the Company’s or such Subsidiary’s (as the case may be) assets is less than
the amount required to pay its respective total Indebtedness, (ii) the Company
or such Subsidiary (as the case may be) is unable to pay its respective debts
and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured or (iii) the Company or such Subsidiary
(as the case may be) intends to incur or believes that it will incur debts that
would be beyond its respective ability to pay as such debts mature. Neither the
Company nor any of its Subsidiaries has engaged in any business or in any
transaction, and is not about to engage in any business or in any transaction,
for which the Company’s or such Subsidiary’s remaining assets constitute
unreasonably small capital.
 
(j) Litigation.  There is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the knowledge of the Company,
threatened against or affecting the Company, any Subsidiary or any of their
respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “ Action ”) which (i) adversely affects or challenges
the legality, validity or enforceability of any of the Transaction Documents or
the Securities or (ii) could, if there were an unfavorable decision, have or
reasonably be expected to result in a Material Adverse Effect.  There has not
been, and to the knowledge of the Company, there is not pending or contemplated,
any investigation by the Commission involving the Company or any current
director or officer of the Company.  The Commission has not issued any stop
order or other order suspending the effectiveness of any registration statement
filed by the Company or any Subsidiary under the Exchange Act or the Securities
Act.
 
(k) Labor Relations.  No material labor dispute exists or, to the knowledge of
the Company, is imminent with respect to any of the employees of the Company,
which could reasonably be expected to result in a Material Adverse Effect.  None
of the Company’s or its Subsidiaries’ employees is a member of a union that
relates to such employee’s relationship with the Company or such Subsidiary, and
neither the Company nor any of its Subsidiaries is a party to a collective
bargaining agreement.  No executive officer, to the knowledge of the Company,
is, or is now expected to be, in violation of any material term of any
employment contract, confidentiality, disclosure or proprietary information
agreement or non-competition agreement, or any other contract or agreement or
any restrictive covenant in favor of any third party.  The Company and its
Subsidiaries are in compliance with all U.S. federal, state, local and foreign
laws and regulations relating to employment and employment practices, terms and
conditions of employment and wages and hours, except where the failure to be in
compliance could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.
 
 
18

--------------------------------------------------------------------------------

 
 
(l) Compliance.  Neither the Company nor any Subsidiary: (i) is in default under
or in violation of (and no event has occurred that has not been waived that,
with notice or lapse of time or both, would result in a default by the Company
or any Subsidiary under), nor has the Company or any Subsidiary received notice
of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) is in violation of any
judgment, decree or order of any court, arbitrator or governmental body or (iii)
is or has been in violation of any statute, rule, ordinance or regulation of any
governmental authority, including without limitation all foreign, federal, state
and local laws relating to taxes, environmental protection, occupational health
and safety, product quality and safety and employment and labor matters, except
in each case as could not have or reasonably be expected to result in a Material
Adverse Effect.
 
(m) Regulatory Permits.  The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses, except where the failure to possess such permits could
not reasonably be expected to result in a Material Adverse Effect (“ Material
Permits ”), and neither the Company nor any Subsidiary has received any notice
of proceedings relating to the revocation or modification of any Material
Permit.
 
(n) Title to Assets.  The Company and the Subsidiaries have good and marketable
title in fee simple to all real property owned by them and good and marketable
title in all personal property owned by them that is material to the business of
the Company and the Subsidiaries, in each case free and clear of all Liens,
except for Permitted Liens.  Any real property and facilities held under lease
by the Company and the Subsidiaries are held by them under valid, subsisting and
enforceable leases.
 
(o) Patents and Trademarks.  The Company and the Subsidiaries have, or have
rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, trade secrets, inventions, copyrights,
licenses and other intellectual property rights and similar rights as necessary
for use in connection with their respective businesses and which the failure to
so have could have a Material Adverse Effect (collectively, the “ Intellectual
Property Rights ”).  Neither the Company nor any Subsidiary has received, since
the date of the latest audited financial statements included within the SEC
Reports, a written notice of a claim or otherwise has any knowledge that the
Intellectual Property Rights violate or infringe upon the rights of any Person,
except as would not have a Material Adverse Effect.  To the knowledge of the
Company, all such Intellectual Property Rights are enforceable and there is no
existing infringement by another Person of any of the Intellectual Property
Rights.
 
 
19

--------------------------------------------------------------------------------

 
 
(p) Insurance.  The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged, including, but not limited to, directors and
officers insurance coverage at least equal to the aggregate Subscription
Amount.  Neither the Company nor any Subsidiary has any reason to believe that
it will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business without a significant increase in cost.
 
(q) Tax Status.  Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and each Subsidiary (i) has made or filed all United States
federal and state income and all foreign income and franchise tax returns,
reports and declarations required by any jurisdiction to which it is subject,
(ii) has paid all taxes and other governmental assessments and charges that are
material in amount, shown or determined to be due on such returns, reports and
declarations and (iii) has set aside on its books provision reasonably adequate
for the payment of all material taxes for periods subsequent to the periods to
which such returns, reports or declarations apply.
 
(r) Indebtedness.  Except as set forth on Schedule 3.1(r), the SEC Reports set
forth as of the date hereof all outstanding secured and unsecured Indebtedness
of the Company or any Subsidiary, or for which the Company or any Subsidiary has
commitments.  “ Indebtedness ” means (x) any liabilities for borrowed money or
amounts owed in excess of $50,000 (other than trade accounts payable incurred in
the ordinary course of business), (y) all guaranties, endorsements and other
contingent obligations in respect of Indebtedness of others, whether or not the
same are or should be reflected in the Company’s balance sheet (or the notes
thereto), except guaranties by endorsement of negotiable instruments for deposit
or collection or similar transactions in the ordinary course of business; and
(z) the present value of any lease payments in excess of $50,000 due under
leases required to be capitalized in accordance with GAAP.
 
(s) Transactions With Affiliates and Employees.  Except as set forth on Schedule
3.1(s) or in the SEC Reports, none of the officers or directors of the Company
and, to the knowledge of the Company, none of the employees of the Company is
presently a party to any transaction with the Company or any Subsidiary (other
than for services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, or otherwise requiring payments to or from any officer, director or such
employee or, to the knowledge of the Company, any entity in which any officer,
director, or any such employee has a substantial interest or is an officer,
director, trustee or partner, in each case in excess of $120,000 other than for:
(i) payment of salary or consulting fees for services rendered, (ii)
reimbursement for expenses incurred on behalf of the Company and (iii) other
employee benefits, including stock option agreements under any stock option plan
of the Company.
 
 
20

--------------------------------------------------------------------------------

 
 
(t) No Disagreements with Accountants and Lawyers.  There are no disagreements
of any kind presently existing, or reasonably anticipated by the Company to
arise between the Company and the accountants and lawyers previously and
presently employed by the Company, including but not limited to disputes or
conflicts over payment owed to such accountants and lawyers, nor have there been
any such disagreements during the two years prior to the Closing Date, in each
case, that could cause a Material Adverse Effect.
 
(u) Listing and Maintenance Requirements.  The Common Stock is registered
pursuant to Section 12(b) or 12(g) of the Exchange Act, and the Company has
taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act nor has the Company received any notification that the Commission is
contemplating terminating such registration.  The Company has not, in the 12
months preceding the date hereof, received notice from any Trading Market on
which the Common Stock is or has been listed or quoted to the effect that the
Company is not in compliance with the listing or maintenance requirements of
such Trading Market. The Company is, and has no reason to believe that it will
not in the foreseeable future continue to be, in compliance with all such
listing and maintenance requirements.
 
(v) No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, neither the Company,
nor any of its Affiliates, nor, to the knowledge of the Company, any Person
acting on its or their behalf has, directly or indirectly, made any offers or
sales of any security or solicited any offers to buy any security, under
circumstances that would cause this offering of the Securities to be integrated
with prior offerings by the Company for purposes of (i) the Securities Act which
would require the registration of any such securities under the Securities Act,
or (ii) any applicable shareholder approval provisions of any Trading Market on
which any of the securities of the Company are listed or designated.
 
(w) No General Solicitation. Neither the Company nor any person acting on behalf
of the Company has offered or sold any of the Securities by any form of general
solicitation or general advertising.  The Company has offered the Securities for
sale only to the Purchasers and certain other “accredited investors” within the
meaning of Rule 501 under the Securities Act or “qualified institutional buyers”
within the meaning of Rule 144A(a) under the Securities Act.
 
(x) Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Securities, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.  The Company shall conduct its business in a
manner so that it will not become an “investment company” subject to
registration under the Investment Company Act of 1940, as amended.
 
 
21

--------------------------------------------------------------------------------

 
 
(y) Foreign Corrupt Practices.  Neither the Company, nor to the knowledge of the
Company, any agent or other person acting on behalf of the Company, has: (i)
directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is  in violation of law or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.
 
(z) Office of Foreign Assets Control.  Neither the Company nor, to the Company’s
knowledge, any director, officer, agent, employee or affiliate of the Company is
currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department.
 
(aa) Money Laundering.  The operations of the Company are and have been
conducted at all times in compliance with applicable financial record-keeping
and reporting requirements of the Currency and Foreign Transactions Reporting
Act of 1970, as amended, applicable money laundering statutes and applicable
rules and regulations thereunder (collectively, the “ Money Laundering Laws ”),
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company with respect to the
Money Laundering Laws is pending or, to the knowledge of the Company,
threatened.
 
(bb) Certain Fees.  Except as set forth on Schedule 3.1(bb), no brokerage or
finder’s fees or commissions are or will be payable by the Company to any
broker, financial advisor or consultant, finder, placement agent, investment
banker, bank or other Person with respect to the transactions contemplated by
the Transaction Documents.  The Purchasers shall have no obligation with respect
to any fees or with respect to any claims made by or on behalf of other Persons
for fees of a type contemplated in this Section that may be due in connection
with the transactions contemplated by the Transaction Documents.
 
(cc) Acknowledgment Regarding Purchaser’s Purchase of Securities. The Company
acknowledges and agrees that each Purchaser is acting solely in the capacity of
an arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and that no Purchaser is (i) an
officer or director of the Company or any of its Subsidiaries, (ii) an
“affiliate” (as defined in Rule 144) of the Company or any of its Subsidiaries
or (iii) to its knowledge, a “beneficial owner” of more than 10% of the shares
of Common Stock (as defined for purposes of Rule 13d-3 of the Exchange Act). The
Company further acknowledges that no Purchaser is acting as a financial advisor
or fiduciary of the Company or any of its Subsidiaries (or in any similar
capacity) with respect to the Transaction Documents and the transactions
contemplated hereby and thereby, and any advice given by a Purchaser or any of
its representatives or agents in connection with the Transaction Documents and
the transactions contemplated hereby and thereby is merely incidental to such
Purchaser’s purchase of the Securities. The Company further represents to each
Purchaser that the Company’s decision to enter into the Transaction Documents to
which it is a party has been based solely on the independent evaluation by the
Company and its representatives.
 
 
22

--------------------------------------------------------------------------------

 
 
(dd) Dilutive Effect. The Company understands and acknowledges that the number
of Underlying Shares will increase in certain circumstances. The Company further
acknowledges that its obligation to issue the Underlying Shares in accordance
with the terms of the Notes and the Warrants is, absolute and unconditional
regardless of the dilutive effect that such issuance may have on the ownership
interests of other stockholders of the Company.
 
(ee) Application of Takeover Protections; Rights Agreement.  The Company and its
board of directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, interested stockholder, business
combination, poison pill (including, without limitation, any distribution under
a rights agreement) or other similar anti-takeover provision under the
Certificate of Incorporation, Bylaws or other organizational documents or the
laws of the jurisdiction of its incorporation or otherwise which is or could
become applicable to any Purchaser as a result of the transactions contemplated
by this Agreement, including, without limitation, the Company’s issuance of the
Securities and any Purchaser’s ownership of the Securities. The Company and its
board of directors have taken all necessary action, if any, in order to render
inapplicable any stockholder rights plan or similar arrangement relating to
accumulations of beneficial ownership of shares of Common Stock or a change in
control of the Company or any of its Subsidiaries.
 
(ff) Environmental Laws. The Company and its Subsidiaries (i) are in compliance
with all Environmental Laws (as defined below), (ii) have received all permits,
licenses or other approvals required of them under applicable Environmental Laws
to conduct their respective businesses and (iii) are in compliance with all
terms and conditions of any such permit, license or approval where, in each of
the foregoing clauses (i), (ii) and (iii), the failure to so comply could be
reasonably expected to have, individually or in the aggregate, a Material
Adverse Effect.  The term “ Environmental Laws ” means all federal, state, local
or foreign laws relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
chemicals, pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “ Hazardous Materials ”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder.
 
(gg) Subsidiary Rights. The Company or one of its Subsidiaries has the
unrestricted right to vote, and (subject to limitations imposed by applicable
law) to receive dividends and distributions on, all capital securities of its
Subsidiaries as owned by the Company or such Subsidiary.
 
(hh) Sarbanes-Oxley Act.  The Company and each Subsidiary is in compliance with
all applicable requirements of the Sarbanes-Oxley Act of 2002 that are effective
as of the date hereof, and all applicable rules and regulations promulgated by
the Commission thereunder that are effective as of the date hereof.
 
 
23

--------------------------------------------------------------------------------

 
 
(ii) Off Balance Sheet Arrangements There is no transaction, arrangement, or
other relationship between the Company or any of its Subsidiaries and an
unconsolidated or other off balance sheet entity that is required to be
disclosed by the Company in its Exchange Act filings and is not so disclosed or
that otherwise could be reasonably likely to have a Material Adverse Effect.
 
(jj) Acknowledgement Regarding Purchasers’ Trading Activity. It is understood
and acknowledged by the Company that (i) following the public disclosure of the
transactions contemplated by the Transaction Documents, in accordance with the
terms thereof, none of the Purchasers have been asked by the Company or any of
its Subsidiaries to agree, nor has any Purchaser agreed with the Company or any
of its Subsidiaries, to desist from effecting any transactions in or with
respect to (including, without limitation, purchasing or selling, long and/or
short) any securities of the Company, or “derivative” securities based on
securities issued by the Company or to hold the Securities for any specified
term; (ii) any Purchaser, and counterparties in “derivative” transactions to
which any such Purchaser is a party, directly or indirectly, presently may have
a “short” position in the Common Stock which was established prior to such
Purchaser’s knowledge of the transactions contemplated by the Transaction
Documents; and (iii) each Purchaser shall not be deemed to have any affiliation
with or control over any arm’s length counterparty in any “derivative”
transaction. The Company further understands and acknowledges that following the
public disclosure of the transactions contemplated by the Transaction Documents
one or more Purchasers may engage in hedging and/or trading activities at
various times during the period that the Securities are outstanding, including,
without limitation, during the periods that the value and/or number of the
Underlying Shares, as applicable, deliverable with respect to the Securities are
being determined and (b) such hedging and/or trading activities, if any, can
reduce the value of the existing stockholders’ equity interest in the Company
both at and after the time the hedging and/or trading activities are being
conducted. The Company acknowledges that such aforementioned hedging and/or
trading activities do not constitute a breach of this Agreement, the Notes, the
Warrants or any other Transaction Document or any of the documents executed in
connection herewith or therewith.
 
(kk) Regulation M Compliance. Neither the Company nor any of its Subsidiaries
has, and, to the knowledge of the Company, no Person acting on their behalf has,
directly or indirectly, (i) taken any action designed to cause or to result in
the stabilization or manipulation of the price of any security of the Company or
any of its Subsidiaries to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities (other than the Placement Agent),
or (iii) paid or agreed to pay to any Person any compensation for soliciting
another to purchase any other securities of the Company or any of its
Subsidiaries.
 
(ll) U.S. Real Property Holding Corporation.  Neither the Company nor any of its
Subsidiaries is, or has ever been, and so long as any of the Securities are held
by any of the Purchasers, shall become, a U.S. real property holding corporation
within the meaning of Section 897 of the Internal Revenue Code of 1986, as
amended, and the Company and each Subsidiary shall so certify upon any
Purchaser’s request.
 
 
24

--------------------------------------------------------------------------------

 
 
(mm) Bank Holding Company Act.  Neither the Company nor any of its Subsidiaries
is subject to the Bank Holding Company Act of 1956, as amended (the “ BHCA ”)
and to regulation by the Board of Governors of the Federal Reserve System (the “
Federal Reserve ”).  Neither the Company nor any of its Subsidiaries or
affiliates owns or controls, directly or indirectly, five percent (5%) or more
of the outstanding shares of any class of voting securities or twenty-five
percent (25%) or more of the total equity of a bank or any equity that is
subject to the BHCA and to regulation by the Federal Reserve. Neither the
Company nor any of its Subsidiaries or affiliates exercises a controlling
influence over the management or policies of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve.
 
(nn) Illegal or Unauthorized Payments; Political Contributions.  Neither the
Company nor any of its Subsidiaries nor, to the best of the Company's knowledge
(after reasonable inquiry of its officers and directors), any of the officers,
directors, employees, agents or other representatives of the Company or any of
its Subsidiaries or any other business entity or enterprise with which the
Company or any Subsidiary is or has been affiliated or associated, has, directly
or indirectly, made or authorized any payment, contribution or gift of money,
property, or services, whether or not in contravention of applicable law, (a) as
a kickback or bribe to any Person or (b) to any political organization, or the
holder of or any aspirant to any elective or appointive public office except for
personal political contributions not involving the direct or indirect use of
funds of the Company or any of its Subsidiaries.
 
(oo) Management.  Except as set forth in Schedule 3.1(oo) hereto, during the
past five year period, no current officer or director or, to the knowledge of
the Company, stockholder or former officer or director of the Company or any of
its Subsidiaries has been the subject of:
 
(i) a petition under bankruptcy laws or any other insolvency or moratorium law
or the appointment by a court of a receiver, fiscal agent or similar officer for
such Person, or any partnership in which such person was a general partner at or
within two years before the filing of such petition or such appointment, or any
corporation or business association of which such person was an executive
officer at or within two years before the time of the filing of such petition or
such appointment;
 
(ii) a conviction in a criminal proceeding or a named subject of a pending
criminal proceeding (excluding traffic violations that do not relate to driving
while intoxicated or driving under the influence);
 
(iii) any order, judgment or decree, not subsequently reversed, suspended or
vacated, of any court of competent jurisdiction, permanently or temporarily
enjoining any such person from, or otherwise limiting, the following activities:
 
1. Acting as a futures commission merchant, introducing broker, commodity
trading advisor, commodity pool operator, floor broker, leverage transaction
merchant, any other person regulated by the United States Commodity Futures
Trading Commission or an associated person of any of the foregoing, or as an
investment adviser, underwriter, broker or dealer in securities, or as an
affiliated person, director or employee of any investment company, bank, savings
and loan association or insurance company, or engaging in or continuing any
conduct or practice in connection with such activity;
 
 
25

--------------------------------------------------------------------------------

 
 
2. Engaging in any type of business practice; or
 
3. Engaging in any activity in connection with the purchase or sale of any
security or commodity or in connection with any violation of securities laws or
commodities laws;
 
(iv) any order, judgment or decree, not subsequently reversed, suspended or
vacated, of any authority barring, suspending or otherwise limiting for more
than 60 days the right of any such person to engage in any activity described in
the preceding sub paragraph, or to be associated with persons engaged in any
such activity;
 
(v) a finding by a court of competent jurisdiction in a civil action or by the
Commission or other authority to have violated any securities law, regulation or
decree and the judgment in such civil action or finding by the Commission or any
other authority has not been subsequently reversed, suspended or vacated; or
 
(vi) a finding by a court of competent jurisdiction in a civil action or by the
Commodity Futures Trading Commission to have violated any federal commodities
law, and the judgment in such civil action or finding has not been subsequently
reversed, suspended or vacated.
 
(pp) No Additional Agreements. The Company does not have any agreement or
understanding with any Purchaser with respect to the transactions contemplated
by the Transaction Documents other than as specified in the Transaction
Documents.
 
(qq) Public Utility Holding Act.  None of the Company nor any of its
Subsidiaries is a “holding company,” or an “affiliate” of a “holding company,”
as such terms are defined in the Public Utility Holding Act of 2005.
 
(rr) Federal Power Act.  None of the Company nor any of its Subsidiaries is
subject to regulation as a “public utility” under the Federal Power Act, as
amended.
 
 
26

--------------------------------------------------------------------------------

 
 
(ss) Internal Accounting and Disclosure Controls. Except as disclosed on
Schedule 3.1(ss), the Company and each of its Subsidiaries maintains internal
control over financial reporting (as such term is defined in Rule 13a-15(f)
under the Exchange Act) that is effective to provide reasonable assurance
regarding the reliability of financial reporting and the preparation of
financial statements for external purposes in accordance with generally accepted
accounting principles, including that (i) transactions are executed in
accordance with management’s general or specific authorizations, (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain asset and liability accountability, (iii) access to assets or
incurrence of liabilities is permitted only in accordance with management’s
general or specific authorization and (iv) the recorded accountability for
assets and liabilities is compared with the existing assets and liabilities at
reasonable intervals and appropriate action is taken with respect to any
difference.  Except as disclosed on  Schedule 3.1(ss) , the Company maintains
disclosure controls and procedures (as such term is defined in Rule 13a-15(e)
under the Exchange Act) that are effective in ensuring that information required
to be disclosed by the Company in the reports that it files or submits under the
Exchange Act is recorded, processed, summarized and reported, within the time
periods specified in the rules and forms of the Commission, including, without
limitation, controls and procedures designed to ensure that information required
to be disclosed by the Company in the reports that it files or submits under the
Exchange Act is accumulated and communicated to the Company’s management,
including its principal executive officer or officers and its principal
financial officer or officers, as appropriate, to allow timely decisions
regarding required disclosure. Except as disclosed on  Schedule 3.1(ss) , during
the twelve months prior to the date hereof, neither the Company nor any of its
Subsidiaries has received any notice or correspondence from any accountant or
other Person relating to any potential material weakness or significant
deficiency in any part of the internal controls over financial reporting of the
Company or any of its Subsidiaries.
 
(tt) Ranking of Notes.  Other than Permitted Senior Indebtedness , no
Indebtedness of the Company, at the Closing, will be senior to, or  pari
passu  with, the Notes in right of payment, whether with respect to payment or
redemptions, interest, damages, upon liquidation or dissolution or otherwise.
 
(uu) Disclosure.  Except as disclosed in the press release described in the
first sentence of Section 4.5 hereof, the Company confirms that neither it nor
any other Person acting on its behalf has provided any of the Purchasers or
their agents or counsel with any information that constitutes or could
reasonably be expected to constitute material, non-public information concerning
the Company or any of its Subsidiaries, other than the existence of the
transactions contemplated by this Agreement and the other Transaction Documents.
The Company understands and confirms that each of the Purchasers will rely on
the foregoing representations in effecting transactions in securities of the
Company. All disclosure provided to the Purchasers regarding the Company and its
Subsidiaries, their businesses and the transactions contemplated hereby,
including the schedules to this Agreement, furnished by or on behalf of the
Company or any of its Subsidiaries is true and correct and does not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading. Each press release issued by the
Company or any of its Subsidiaries during the twelve (12) months preceding the
date of this Agreement did not at the time of release contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they are made, not misleading.  No event
or circumstance has occurred or information exists with respect to the Company
or any of its Subsidiaries or its or their business, properties, liabilities,
prospects, operations (including results thereof) or conditions (financial or
otherwise), which, under applicable law, rule or regulation, requires public
disclosure at or before the date hereof or announcement by the Company but which
has not been so publicly disclosed. The Company acknowledges and agrees that no
Purchaser makes or has made any representations or warranties with respect to
the transactions contemplated hereby other than those specifically set forth in
Section 3.2.
 
 
27

--------------------------------------------------------------------------------

 
 
3.2 Representations and Warranties of the Purchasers.    Each Purchaser, for
itself and for no other Purchaser, hereby represents and warrants as of the date
hereof and as of the Closing Date to the Company as follows (unless as of a
specific date therein):
 
(a) Organization; Authority.  Such Purchaser is either an individual or an
entity duly organized, validly existing and in good standing under the laws of
the jurisdiction of its organization with full right, corporate or partnership
power and authority to enter into and to consummate the transactions
contemplated by the Transaction Documents and otherwise to carry out its
obligations hereunder and thereunder. The execution and delivery of the
Transaction Documents and performance by such Purchaser of the transactions
contemplated by the Transaction Documents have been duly authorized by all
necessary corporate, partnership, limited liability company or similar action,
as applicable, on the part of such Purchaser.  Each Transaction Document to
which it is a party has been duly executed by such Purchaser, and when delivered
by such Purchaser in accordance with the terms hereof, will constitute the valid
and legally binding obligation of such Purchaser, enforceable against it in
accordance with its terms, except: (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.
 
(b) No Conflicts.  The execution, delivery and performance by such Purchaser of
the Transaction Documents, the purchase of the Securities and the consummation
by it of the transactions contemplated hereby and thereby to which it is a party
do not and will not: (i) conflict with or violate any provision of the such
Purchaser’s certificate or articles of incorporation, bylaws or other
organizational or charter documents, (ii) conflict with, or constitute a default
(or an event that with notice or lapse of time or both would become a default)
under, result in the creation of any Lien upon any of the properties or assets
of the Purchaser, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement, credit facility, debt or other instrument (evidencing debt of
such Purchaser or otherwise) or other understanding to which such Purchaser is a
party or by which any property or asset of such Purchaser is bound or affected,
or (iii) conflict with or result in a violation of any law, rule, regulation,
order, judgment, injunction, decree or other restriction of any court or
governmental authority to which such Purchaser is subject (including federal and
state securities laws and regulations), or by which any property or asset of
such Purchaser is bound or affected.
 
(c) Filings, Consents and Approvals. Such Purchaser is not required to obtain
any consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by such Purchaser of the Transaction Documents.
 
 
28

--------------------------------------------------------------------------------

 
 
(d) Own Account.  Such Purchaser understands that the Securities are “restricted
securities” and have not been registered under the Securities Act or any
applicable state securities law and is acquiring the Securities as principal for
its own account and not with a view to or for distributing or reselling such
Securities or any part thereof in violation of the Securities Act or any
applicable state securities law, has no present intention of distributing any of
such Securities in violation of the Securities Act or any applicable state
securities law and has no direct or indirect arrangement or understandings with
any other persons to distribute or regarding the distribution of such Securities
in violation of the Securities Act or any applicable state securities law (this
representation and warranty not limiting such Purchaser’s right to sell the
Securities pursuant to the Registration Statement or otherwise in compliance
with applicable federal and state securities laws).  Such Purchaser is acquiring
the Securities hereunder in the ordinary course of its business.
 
(e) Restricted Securities.   Such Purchaser understands and agrees that the
Securities have not been registered under the Securities Act or any applicable
state securities laws, by reason of their issuance in a transaction that does
not require registration under the Securities Act (based in part on the accuracy
of the representations and warranties of the Purchaser contained herein), and
that such Securities must be held indefinitely unless a subsequent disposition
is registered under the Securities Act or any applicable state securities laws
or is exempt from such registration.  The Purchaser acknowledges that the
Purchaser is familiar with Rule 144 and that such person has been advised that
Rule 144 permits resales only under certain circumstances. The Purchaser
understands that to the extent that Rule 144 is not available, the Purchaser
will be unable to sell any Securities without either registration under the
Securities Act or the existence of another exemption from such registration
requirement.
 
(f) Purchaser Status.  At the time such Purchaser was offered the Securities, it
was, and as of the date hereof it is, and on each date on which it exercises any
Warrants or converts any Notes it will be either: (i) an “accredited investor”
as defined in Rule 501 under the Securities Act or (ii) a “qualified
institutional buyer” as defined in Rule 144A(a) under the Securities Act.  Such
Purchaser is not a “broker” or “dealer” as those terms are defined in the
Exchange Act not is it required to be registered under Section 15 of the
Exchange Act.
 
(g) Experience of Such Purchaser.  Such Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial, tax and other matters so as to be capable of evaluating
the merits and risks of, and to make an informed investment decision with
respect to, the prospective investment in the Securities, which represents a
speculative investment, and has so evaluated the merits and risks of such
investment.  Such Purchaser is able to bear the economic risk of an investment
in the Securities for an indefinite period and is able to afford a complete loss
of such investment.
 
(h) No General Solicitation.  The offer to sell the Securities was directly
communicated to such Purchaser by the Company.  At no time was such Purchaser
presented with or solicited by any leaflet, newspaper or magazine article, radio
or television advertisement, or any other form of general advertising or
solicited or invited to attend a promotional meeting otherwise than in
connection and concurrently with such communicated offer.
 
 
29

--------------------------------------------------------------------------------

 
 
(i) Information on Company.  The Purchaser and its advisors, if any, have
requested, received and considered all information relating to the business,
properties, operations, condition (financial or other), results of operations or
prospects of the Company and information relating to the offer and sale of the
Notes and the Warrants and the offer of the Underlying Shares deemed relevant by
them; the Purchaser and its advisors, if any, have been afforded the opportunity
to ask questions of the Company concerning the terms of the offering of the
Securities and the business, properties, operations, condition (financial or
other), results of operations and prospects of the Company and its Subsidiaries
and have received satisfactory answers to any such inquiries; without limiting
the generality of the foregoing, the Purchaser has had the opportunity to obtain
and to review the SEC Reports; in connection with its decision to purchase the
Note and to acquire the Warrants, the Purchaser has relied exclusively upon
(i) the SEC Reports, (ii) the representations, warranties, covenants and
agreements of the Company set forth in this Agreement and to be contained in the
other Transaction Documents, as well as any (iii) investigation of the Company
completed by the Purchaser or its advisors; the Purchaser understands that its
investment in the Securities involves a high degree of risk.
 
(j) Opportunities for Additional Information.  Such Purchaser acknowledges that
such Purchaser has had the opportunity to ask questions of and receive answers
from, or obtain additional information from, the executive officers of the
Company concerning the financial and other affairs of the Company.
 
(k) No Governmental Review.   Such Purchaser understands that no United States
federal or state agency or any other governmental agency has passed on or made
recommendations or endorsement of the Securities or the suitability of the
investment in the Securities nor have such authorities passed upon or endorsed
the merits of the purchase and sale of the Securities.
 
(l) Acknowledgement of Risk.  Such Purchaser agrees, acknowledges and
understands that its investment in the Securities involves a significant degree
of risk, including, without limitation that: (a) the Company is a development
stage business with limited operating history and may require substantial funds
in addition to the proceeds from the sale of the Securities; (b) an investment
in the Company is highly speculative and only subscribers who can afford the
loss of their entire investment should consider investing in the Company and the
Securities; (c) the Purchaser may not be able to liquidate its investment; (d)
transferability of the Securities is extremely limited; and (e) in the event of
a disposition of the Securities, the Purchaser can sustain the loss of its
entire investment.
 
 
30

--------------------------------------------------------------------------------

 
 
(m) Certain Transactions and Confidentiality.  Other than consummating the
transactions contemplated hereunder, such Purchaser has not directly or
indirectly, nor has any Person acting on behalf of or pursuant to any
understanding with such Purchaser, executed any purchases or sales, including
Short Sales, of the securities of the Company during the period commencing as of
the time that such Purchaser first received a term sheet (written or oral) from
the Company or any other Person representing the Company setting forth the
material terms of the transactions contemplated hereunder and ending immediately
prior to the execution hereof.  Notwithstanding the foregoing, in the case of a
Purchaser that is a multi-managed investment vehicle whereby separate portfolio
managers manage separate portions of such Purchaser’s assets and the portfolio
managers have no direct knowledge of the investment decisions made by the
portfolio managers managing other portions of such Purchaser’s assets, the
representation set forth above shall only apply with respect to the portion of
assets managed by the portfolio manager that made the investment decision to
purchase the Securities covered by this Agreement.  Other than to other Persons
party to this Agreement, such Purchaser has maintained the confidentiality of
all disclosures made to it in connection with this transaction (including the
existence and terms of this transaction). Notwithstanding the foregoing, for
avoidance of doubt, nothing contained herein shall constitute a representation
or warranty, or preclude any actions, with respect to the identification of the
availability of, or securing of, available shares to borrow in order to effect
Short Sales or similar transactions in the future.
 
(n) Disclosure.  No representation or warranty of such Purchaser contained in
this Agreement or in such Purchaser’s Investor Questionnaire contains an untrue
statement of a material fact or omits to state a material fact necessary to make
the statements contained herein or therein not misleading.  Such Purchaser
understands that the Securities are being offered and sold in reliance on a
transactional exemptions from the registration requirements of federal and state
securities laws and the Company is relying upon the truth and accuracy of the
representations, warranties, agreements, acknowledgments and understandings of
such Purchaser set forth herein and in such Purchaser’s Investor Questionnaire
in order to determine the applicability of such exemptions and the suitability
of such Purchaser to acquire the Securities.
 
(o) Certain Fees.  Other than as set forth on Schedule 3.1(bb), each Purchaser
has no knowledge of any brokerage or finder’s fees or commissions that are or
will be payable by the the Company or any Subsidiary to any broker, financial
advisor, Purchaser, consultant, finder, placement agent, investment banker, bank
or other person or entity with respect to the transactions contemplated by this
Agreement.
 
ARTICLE IV.
 
OTHER AGREEMENTS OF THE PARTIES
 
4.1 Transfer Restrictions.
 
(a) The Securities may only be disposed of in compliance with state and federal
securities laws.  In connection with any transfer of Securities other than
pursuant to an effective registration statement, the Company may require the
transferor thereof to provide to the Company an opinion of counsel selected by
the transferor and reasonably acceptable to the Company, the form and substance
of which opinion shall be reasonably satisfactory to the Company, to the effect
that such transfer does not require registration of such transferred Securities
under the Securities Act.  As a condition of transfer, any such transferee shall
agree in writing to be bound by the terms of this Agreement and the Registration
Rights Agreement and shall have the rights and obligations of a Purchaser under
this Agreement and the Registration Rights Agreement.
 
 
31

--------------------------------------------------------------------------------

 
 
(b) The Purchasers agree to the imprinting, so long as is required by this
Section 4.1, of a legend on any of the Securities in the following form:
 
[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE [CONVERTIBLE] [EXERCISABLE]
HAVE BEEN][THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN]
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL TO THE HOLDER (IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY
ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD OR ELIGIBLE TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER
SAID ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.
 
(b)  Removal of Legends. Certificates evidencing Securities shall not be
required to contain the legend set forth in Section 4.1(b) above or any other
legend (i) while a registration statement (including a Registration Statement)
covering the resale of such Securities is effective under the Securities Act,
(ii) following any sale of such Securities pursuant to Rule 144 (assuming the
transferor is not an affiliate of the Company), (iii) if such Securities are
eligible to be sold, assigned or transferred under Rule 144 (provided that a
Purchaser provides the Company with reasonable assurances that such Securities
are eligible for sale, assignment or transfer under Rule 144 which shall not
include an opinion of counsel), (iv) in connection with a sale, assignment or
other transfer (other than under Rule 144), provided that such Purchaser
provides the Company with an opinion of counsel to such Purchaser, in a
generally acceptable form, to the effect that such sale, assignment or transfer
of the Securities may be made without registration under the applicable
requirements of the Securities Act or (v) if such legend is not required under
applicable requirements of the Securities Act (including, without limitation,
controlling judicial interpretations and pronouncements issued by the
Commission). If a legend is not required pursuant to the foregoing, the Company
shall no later than two (2) Trading Days following the delivery by a Purchaser
to the Company or the transfer agent (with notice to the Company) of a legended
certificate representing such Securities (endorsed or with stock powers
attached, signatures guaranteed, and otherwise in form necessary to affect the
reissuance and/or transfer, if applicable), together with any other deliveries
from such Purchaser as may be required above in this Section 4.1(b), as directed
by such Purchaser, either: (A) provided that the Company’s transfer agent is
participating in the Depository Trust Company (“DTC”) Fast Automated Securities
Transfer Program and such Securities are Underlying Shares, credit the aggregate
number of shares of Common Stock to which such Purchaser shall be entitled to
such Purchaser’s or its designee’s balance account with DTC through its
Deposit/Withdrawal at Custodian system or (B) if the Company’s transfer agent is
not participating in the DTC Fast Automated Securities Transfer Program, issue
and deliver (via reputable overnight courier) to such Purchaser, a certificate
representing such Securities that is free from all restrictive and other
legends, registered in the name of such Purchaser or its designee (the date by
which such credit is so required to be made to the balance account of such
Purchaser’s or such Purchaser’s nominee with DTC or such certificate is required
to be delivered to such Purchaser pursuant to the foregoing is referred to
herein as the “ Required Delivery Date ”).  The Company shall be responsible for
any transfer agent fees or DTC fees with respect to any issuance of Securities
or the removal of any legends with respect to any Securities in accordance
herewith.
 
 
32

--------------------------------------------------------------------------------

 
 
(c) Failure to Timely Deliver; Buy-In. If the Company fails to (i) issue and
deliver (or cause to be delivered) to a Purchaser by the Required Delivery Date
a certificate representing the Securities so delivered to the Company by such
Purchaser that is free from all restrictive and other legends or (ii) credit the
balance account of such Purchaser’s or such Purchaser’s nominee with DTC for
such number of Underlying Shares so delivered to the Company, and if on or after
the Required Delivery Date such Purchaser purchases (in an open market
transaction or otherwise) shares of Common Stock to deliver in satisfaction of a
sale by such Purchaser of shares of Common Stock that such Purchaser anticipated
receiving from the Company without any restrictive legend, then, in addition to
all other remedies available to such Purchaser, the Company shall, within three
(3) Trading Days after such Purchaser’s request and in such Purchaser’s sole
discretion, either (i) pay cash to such Purchaser in an amount equal to such
Purchaser’s total purchase price (including brokerage commissions, if any) for
the shares of Common Stock so purchased (the “ Buy-In Price ”), at which point
the Company’s obligation to deliver such certificate or credit such Purchaser’s
balance account shall terminate and such shares shall be cancelled, or (ii)
promptly honor its obligation to deliver to such Purchaser a certificate or
certificates or credit such Purchaser’s DTC account representing such number of
shares of Common Stock that would have been issued if the Company timely
complied with its obligations hereunder and pay cash to such Purchaser in an
amount equal to the excess (if any) of the Buy-In Price over the product of (A)
such number of Underlying Shares (as the case may be) that the Company was
required to deliver to such Purchaser by the Required Delivery Date times (B)
the Closing Sale Price (as defined in the Warrants) of the Common Stock on the
Trading Day immediately preceding the Required Delivery Date.
 
4.2 Acknowledgment of Dilution.  The Company acknowledges that the issuance of
the Securities may result in dilution of the outstanding shares of Common Stock,
which dilution may be substantial under certain market conditions.  The Company
further acknowledges that its obligations under the Transaction Documents,
including, without limitation, its obligation to issue the Underlying Shares
pursuant to the Transaction Documents, are unconditional and absolute and not
subject to any right of set off, counterclaim, delay or reduction, regardless of
the effect of any such dilution or any claim the Company may have against any
Purchaser and regardless of the dilutive effect that such issuance may have on
the ownership of the other stockholders of the Company.
 
 
33

--------------------------------------------------------------------------------

 
 
4.3 Furnishing of Information; Public Information.  From the date of this
Agreement until such time as no Purchaser holds any of the Securities (the date
of such latest occurrence being the “ End Date ”), the Company will comply in
all respects with its reporting and filing obligations under the Securities
Act.  The Company will use its best efforts not to take any action or file any
document (whether or not permitted by the Securities Act or the Exchange Act or
the rules thereunder) to terminate or suspend such registration or to terminate
or suspend its reporting and filing obligations under said acts until the End
Date.  Until the End Date, the Company will continue the listing or quotation of
the common stock on a Trading Market and will comply in all respects with the
Company’s reporting, filing and other obligations under the bylaws or rules of
the Trading Market.  The Company agrees to timely file a Form D with respect to
the Purchased Securities if required under Regulation D and to provide a copy
thereof to each Purchaser promptly after such filing.
 
4.4 Integration.  The Company shall not sell, offer for sale or solicit offers
to buy or otherwise negotiate in respect of any security (as defined in Section
2 of the Securities Act) that would be integrated with the offer or sale of the
Securities in a manner that would require the registration under the Securities
Act of the sale of the Securities or that would be integrated with the offer or
sale of the Securities for purposes of the rules and regulations of any Trading
Market such that it would require shareholder approval prior to the closing of
such other transaction unless shareholder approval is obtained before the
closing of such subsequent transaction.
 
4.5 Securities Laws Disclosure; Publicity.  The Company shall on the first
Trading Day immediately following the date hereof, issue a press release
regarding the transactions contemplated hereby and shall file a Current Report
on Form 8-K disclosing the material terms of the transactions contemplated
hereby and including the Transaction Documents as exhibits thereto.  From and
after the issuance of such press release, the Company shall have publicly
disclosed all material, non-public information delivered to any of the
Purchasers by the Company or any of its subsidiaries, or any of their respective
officers, directors, employees or agents in connection with the transactions
contemplated by the Transaction Documents. The Company and each Purchaser shall
consult with each other in issuing any other press releases with respect to the
transactions contemplated hereby, and neither the Company nor any Purchaser
shall issue any such press release nor otherwise make any such public statement
without the prior consent of the Company, with respect to any press release of
any Purchaser, which consent shall not unreasonably be withheld or delayed,
except if such disclosure is required by law, in which case the disclosing party
shall promptly provide the other party with prior notice of such public
statement or communication.  Notwithstanding the foregoing, the Company shall
not publicly disclose the name of any Purchaser, or include the name of any
Purchaser in any filing with the Commission or any regulatory agency or Trading
Market, without the prior written consent of such Purchaser, except: (a) as
required by federal securities law in connection with (i) any registration
statement contemplated by the Registration Rights Agreement, (ii) the filing of
a Form 8-K to report the purchase and sale of the Securities under this
Agreement and (iii) the filing of final Transaction Documents (including
signature pages thereto) with the Commission and (b) to the extent such
disclosure is required by law or Trading Market regulations.
 
 
34

--------------------------------------------------------------------------------

 
 
4.6 Non-Public Information.  Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company covenants and agrees that neither it, nor any other Person acting on its
behalf, will provide any Purchaser or its agents or counsel with any information
that the Company believes constitutes material non-public information, unless
prior thereto such Purchaser shall have executed a written agreement with the
Company regarding the confidentiality and use of such information.
 
4.7 Indemnification.
 
(a) Subject to the provisions of this Section 4.7(a), the Company will indemnify
and hold each Purchaser and its directors, officers, shareholders, members,
partners, employees and agents (and any other Persons with a functionally
equivalent role of a Person holding such titles notwithstanding a lack of such
title or any other title), each Person who controls such Purchaser (within the
meaning of Section 15 of the Securities Act and Section 20 of the Exchange Act),
and the directors, officers, shareholders, agents, members, partners or
employees (and any other Persons with a functionally equivalent role of a Person
holding such titles notwithstanding a lack of such title or any other title) of
such controlling persons (each, a “ Purchaser Indemnitee ”) harmless from any
and all losses, liabilities, obligations, claims (whether threatened or
initiated), contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation (the “ Indemnified Liabilities ”) that any such Purchaser
Indemnitee may suffer or incur as a result of or relating to (a) any
misrepresentation or breach of any representation or warranty made by the
Company or any Subsidiary in any of the Transaction Documents, (b) any breach of
any covenant, agreement or obligation of the Company or any Subsidiary contained
in any of the Transaction Documents or (c) any cause of action, suit or claim
brought or made against such Purchaser Indemnitee by a third party (including
for these purposes a derivative action brought on behalf of the Company or any
Subsidiary) and arising out of or resulting from (i) the execution, delivery,
performance or enforcement of any of the Transaction Documents, (ii) any
transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of the issuance of the Securities, or (iii) the
status of such Purchaser or holder of the Securities as an investor in the
Company pursuant to the transactions contemplated by the Transaction
Documents.  If any action shall be brought against any Purchaser Indemnitee in
respect of which indemnity may be sought pursuant to this Agreement, such
Purchaser Indemnitee shall promptly notify the Company in writing, and the
Company shall have the right to assume the defense thereof with counsel of its
own choosing reasonably acceptable to the Purchaser Indemnitee.
 
 
35

--------------------------------------------------------------------------------

 
 
(b) Promptly after receipt by an Purchaser Indemnitee under this Section 4.7 of
notice of the commencement of any action or proceeding (including any
governmental action or proceeding) involving an Indemnified Liability, such
Purchaser Indemnitee shall, if a claim in respect thereof is to be made against
the Company under this Section 4.7, deliver to the Company a written notice of
the commencement thereof, and the Company shall have the right to participate
in, and, to the extent the Company so desires, to assume control of the defense
thereof with counsel mutually satisfactory to the Company and the Purchaser
Indemnitee; provided, however, that an Purchaser Indemnitee shall have the right
to retain its own counsel with the fees and expenses of such counsel to be paid
by the Company if: (i) the Company has agreed in writing to pay such fees and
expenses; (ii) the Company shall have failed promptly to assume the defense of
such Indemnified Liability and to employ counsel reasonably satisfactory to such
Purchaser Indemnitee in any such Indemnified Liability; or (iii) the named
parties to any such Indemnified Liability (including any impleaded parties)
include both such Purchaser Indemnitee and the Company, and such Purchaser
Indemnitee shall have been advised by counsel that a conflict of interest is
likely to exist if the same counsel were to represent such Purchaser Indemnitee
and the Company (in which case, if such Purchaser Indemnitee notifies the
Company in writing that it elects to employ separate counsel at the expense of
the Company, then the Company shall not have the right to assume the defense
thereof and such counsel shall be at the expense of the Company), provided
further, that in the case of clause (iii) above the Company shall not be
responsible for the reasonable fees and expenses of more than one (1) separate
legal counsel for such Purchaser Indemnitee. The Purchaser Indemnitee shall
reasonably cooperate with the Company in connection with any negotiation or
defense of any such action or Indemnified Liability by the Company and shall
furnish to the Company all information reasonably available to the Purchaser
Indemnitee which relates to such action or Indemnified Liability. The Company
shall keep the Purchaser Indemnitee reasonably apprised at all times as to the
status of the defense or any settlement negotiations with respect thereto. The
Company shall not be liable for any settlement of any action, claim or
proceeding effected without its prior written consent, provided, however, that
the Company shall not unreasonably withhold, delay or condition its consent. The
Company shall not, without the prior written consent of the Purchaser
Indemnitee, consent to entry of any judgment or enter into any settlement or
other compromise which does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such Purchaser Indemnitee of a release
from all liability in respect to such Indemnified Liability or litigation, and
such settlement shall not include any admission as to fault on the part of the
Purchaser Indemnitee. Following indemnification as provided for hereunder, the
Company shall be subrogated to all rights of the Purchaser Indemnitee with
respect to all third parties, firms or corporations relating to the matter for
which indemnification has been made. The failure to deliver written notice to
the Company within a reasonable time of the commencement of any such action
shall not relieve the Company of any liability to the Purchaser Indemnitee under
this Section 4.7, except to the extent that the Company is materially and
adversely prejudiced in its ability to defend such action.
 
(c) The indemnification required by this Section 4.7 shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or Indemnified Liabilities are incurred.
 
(d) The indemnity agreement contained herein shall be in addition to (A) any
cause of action or similar right of the Purchaser Indemnitee against the Company
or others, and (B) any liabilities the Company may be subject to pursuant to the
law.
 
 
36

--------------------------------------------------------------------------------

 
 
4.8 Reservation and Listing of Securities.
 
(a) The Company shall maintain a reserve from its duly authorized shares of
Common Stock for issuance pursuant to the Transaction Documents in such amount
as may then be required to fulfill its obligations in full under the Transaction
Documents.
 
(b) If, on any date, the number of authorized but unissued (and otherwise
unreserved) shares of Common Stock is less than the Required Minimum on such
date, then the Board of Directors shall use reasonable best efforts to amend the
Company’s certificate or articles of incorporation to increase the number of
authorized but unissued shares of Common Stock to at least the Required Minimum
at such time, as soon as possible and in any event not later than the 75th day
after such date.
 
(c) The Company shall, if applicable: (i) in the time and manner required by the
principal Trading Market, prepare and file with such Trading Market an
additional shares listing application covering a number of shares of Common
Stock at least equal to the Required Minimum on the date of such application,
(ii) take all steps necessary to cause such shares of Common Stock to be
approved for listing or quotation on such Trading Market as soon as possible
thereafter, (iii) provide to the Purchasers evidence of such listing or
quotation and (iv) maintain the listing or quotation of such Common Stock on any
date at least equal to the Required Minimum on such date on such Trading Market
or another Trading Market.
 
4.9 Participation in Future Financing.
 
(a) From the date hereof until such time as the Notes are no longer outstanding,
upon any issuance by the Company or any of its Subsidiaries of Common Stock,
Common Stock Equivalents for cash consideration, Indebtedness, or a combination
of units thereof  (a “ Subsequent Financing ”), each Purchaser shall have the
right to participate in up to an amount of the Subsequent Financing equal to
100% of the Subsequent Financing (the “ Participation Maximum ”) on the same
terms, conditions and price provided for in the Subsequent Financing.
 
(b) At least five (5) Trading Days prior to the closing of the Subsequent
Financing, the Company shall deliver to each Purchaser a written notice of its
intention to effect a Subsequent Financing (“ Pre-Notice ”), which Pre-Notice
shall ask such Purchaser if it wants to review the details of such financing
(such additional notice, a “ Subsequent Financing Notice ”).  Upon the request
of a Purchaser, and only upon a request by such Purchaser, for a Subsequent
Financing Notice, the Company shall promptly, but no later than one (1) Trading
Day after such request, deliver a Subsequent Financing Notice to such
Purchaser.  The Subsequent Financing Notice shall describe in reasonable detail
the proposed terms of such Subsequent Financing, the amount of proceeds intended
to be raised thereunder and the Person or Persons through or with whom such
Subsequent Financing is proposed to be effected and shall include a term sheet
or similar document relating thereto as an attachment.
 
 
37

--------------------------------------------------------------------------------

 
 
(c) Any Purchaser desiring to participate in such Subsequent Financing must
provide written notice to the Company by not later than 5:30 p.m. (New York City
time) on the fifth (5 th ) Trading Day after all of the Purchasers have received
the Pre-Notice that the Purchaser is willing to participate in the Subsequent
Financing, the amount of the Purchaser’s participation, and representing and
warranting that the Purchaser has such funds ready, willing, and available for
investment on the terms set forth in the Subsequent Financing Notice.  If the
Company receives no such notice from a Purchaser as of such fifth (5 th )
Trading Day, such Purchaser shall be deemed to have notified the Company that it
does not elect to participate.
 
(d) If by 5:30 p.m. (New York City time) on the fifth (5th ) Trading Day after
all of the Purchasers have received the Pre-Notice, notifications by the
Purchasers of their willingness to participate in the Subsequent Financing (or
to cause their designees to participate) is, in the aggregate, less than the
total amount of the Subsequent Financing, then the Company may effect the
remaining portion of such Subsequent Financing on the terms and with the Persons
set forth in the Subsequent Financing Notice.
 
(e) If by 5:30 p.m. (New York City time) on the fifth (5th) Trading Day after
all of the Purchasers have received the Pre-Notice, the Company receives
responses to a Subsequent Financing Notice from Purchasers seeking to purchase
more than the aggregate amount of the Participation Maximum, each such Purchaser
shall have the right to purchase its Pro Rata Portion (as defined below) of the
Participation Maximum.  “ Pro Rata Portion ” means the ratio of (x) the
Subscription Amount of Securities purchased on the Closing Date by a Purchaser
participating under this Section 4.9 and (y) the sum of the aggregate
Subscription Amounts of Securities purchased on the Closing Date by all
Purchasers participating under this Section 4.9 plus the aggregate subscription
amounts of investors party to securities purchase agreement(s) contemplated by
clause (d) in the definition of Exempt Issuance that are participating in such
Subsequent Financing pursuant to participation rights granted to such investors
under such agreements that are substantially similar to this Section 4.9.
 
(f) The Company must provide the Purchasers with a second Subsequent Financing
Notice, and the Purchasers will again have the right of participation set forth
above in this Section 4.9, if the Subsequent Financing subject to the initial
Subsequent Financing Notice is not consummated for any reason on the terms set
forth in such Subsequent Financing Notice within thirty (30) Trading Days after
the date of the initial Subsequent Financing Notice.
 
(g) The Company and each Purchaser agree that if any Purchaser elects to
participate in the Offer, neither the principal agreement with respect to the
Subsequent Financing nor any other transaction documents related thereto shall
include any term or provision whereby such Purchaser shall be required to agree
to any restrictions on trading as to any securities of the Company or be
required to consent to any amendment to or termination of, or grant any waiver,
release or the like under or in connection with, any agreement previously
entered into with the Company or any instrument received from the Company.
 
 
38

--------------------------------------------------------------------------------

 
 
(h) Notwithstanding anything to the contrary in this Section 4.9 and unless
otherwise agreed to by such Purchaser, the Company shall either confirm in
writing to such Purchaser that the transaction with respect to the Subsequent
Financing has been abandoned or shall publicly disclose its intention to
consummate the Subsequent Financing, in either case, in such a manner such that
such Purchaser will not be in possession of any material, non-public
information, by the fifth (5 th ) Business Day following the initial delivery of
a Subsequent Financing Notice to any Purchaser.  If by such fifth (5 th )
Business Day, no public disclosure regarding the Subsequent Financing has been
made, and no notice regarding the abandonment of such transaction has been
received by such Purchaser, such transaction shall be deemed to have been
abandoned and such Purchaser shall not be deemed to be in possession of any
material, non-public information with respect to the Company or any of its
Subsidiaries. Should the Company decide to pursue such Subsequent Financing, the
Company shall provide such Purchaser with another Subsequent Financing Notice
and such Purchaser will again have the right of participation set forth in this
Section 4.9. The Company shall not be permitted to deliver more than one such
Subsequent Financing Notice to such Purchaser in any sixty (60) day period.
 
(i) Notwithstanding the foregoing, this Section 4.9 shall not apply in respect
of (i) an Exempt Issuance, or (ii) an underwritten public offering of Common
Stock.
 
4.10 Subsequent Equity Sales.
 
(a) From the date hereof until sixty (60) days after the Effective Date, neither
the Company nor any Subsidiary shall issue, enter into any agreement to issue or
announce the issuance or proposed issuance of any shares of Common Stock or
Common Stock Equivalents;  provided ,  however , that the sixty (60) day period
set forth in this Section 4.10 shall be extended for the number of Trading Days
during such period in which (i) trading in the Common Stock is suspended by any
Trading Market, or (ii) following the Effective Date, the Registration Statement
is not effective or the prospectus included in the Registration Statement may
not be used by the Purchasers for the resale of the Underlying Shares.
 
(b) From the date hereof until such time as no Purchaser holds any of the
Securities, the Company shall be prohibited from effecting or entering into an
agreement to effect any issuance by the Company or any of its Subsidiaries of
Common Stock or Common Stock Equivalents for cash consideration (or a
combination of units thereof) involving a Variable Rate Transaction. “ Variable
Rate Transaction ” means a transaction in which the Company (i) issues or sells
any debt or equity securities that are convertible into, exchangeable or
exercisable for, or include the right to receive, additional shares of Common
Stock either (A) at a conversion price, exercise price or exchange rate or other
price that is based upon, and/or varies with, the trading prices of or
quotations for the shares of Common Stock at any time after the initial issuance
of such debt or equity securities or (B) with a conversion, exercise or exchange
price that is subject to being reset at some future date after the initial
issuance of such debt or equity security or upon the occurrence of specified or
contingent events directly or indirectly related to the business of the Company
or the market for the Common Stock or (ii) enters into any agreement, including,
but not limited to, an equity line of credit, whereby the Company may sell
securities at a future determined price. Any Purchaser shall be entitled to
obtain injunctive relief against the Company to preclude any such issuance,
which remedy shall be in addition to any right to collect damages.
 
 
39

--------------------------------------------------------------------------------

 
 
(c) Notwithstanding the foregoing, this (i) Section 4.10 shall not apply in
respect of an Exempt Issuance, except that no Variable Rate Transaction shall be
an Exempt Issuance and (ii) Section 4.10(a) shall not apply in respect of up to
5,000,000 shares of Common Stock (subject to forward and reverse stock splits,
stock dividends and the like that occur after the date hereof) issuable to
consultants in any 12 month period; provided, that any such consultants execute
a lock-up agreement, in form and substances reasonably acceptable to the
Required Holders, concurrently with or prior to receive of such shares of Common
Stock..
 
4.11 Equal Treatment of Purchasers.  No consideration (including any
modification of any Transaction Document) shall be offered or paid to any Person
to amend or consent to a waiver or modification of any provision of any of the
Transaction Documents unless the same consideration is also offered to all of
the parties to the Transaction Documents. Further, the Company shall not make
any payment of principal on the Notes in amounts which are disproportionate to
the respective Principal Amounts outstanding on the Notes at any applicable
time.  For clarification purposes, this provision constitutes a separate right
granted to each Purchaser by the Company and negotiated separately by each
Purchaser, and is intended for the Company to treat the Purchasers as a class
and shall not in any way be construed as the Purchasers acting in concert or as
a group with respect to the purchase, disposition or voting of Securities or
otherwise.
 
4.12 Certain Transactions and Confidentiality. Each Purchaser, severally and not
jointly with the other Purchasers, covenants that neither it, nor any Affiliate
acting on its behalf or pursuant to any understanding with it will execute any
purchases or sales, including Short Sales, of any of the Company’s securities
during the period commencing with the execution of this Agreement and ending at
such time that the transactions contemplated by this Agreement are first
publicly announced pursuant to Section 4.5.  Each Purchaser, severally and not
jointly with the other Purchasers, covenants that until such time as the
transactions contemplated by this Agreement are publicly disclosed by the
Company pursuant to Section 4.5, such Purchaser will maintain the
confidentiality of the existence and terms of this transaction and the
information included in the Transaction Documents and the Disclosure
Schedules.  Notwithstanding the foregoing, and notwithstanding anything
contained in this Agreement to the contrary, the Company expressly acknowledges
and agrees that (i) no Purchaser makes any representation, warranty or covenant
hereby that it will not engage in effecting transactions in any securities of
the Company after the time that the transactions contemplated by this Agreement
are first publicly announced pursuant to Section 4.5, (ii) no Purchaser shall be
restricted or prohibited from effecting any transactions in any securities of
the Company in accordance with applicable securities laws from and after the
time that the transactions contemplated by this Agreement are first publicly
announced pursuant to Section 4.5 and (iii) no Purchaser shall have any duty of
confidentiality to the Company or its Subsidiaries after the transactions
contemplated by this Agreement are first publicly announced pursuant to Section
4.5.
 
 
40

--------------------------------------------------------------------------------

 
 
4.13 Form D; Blue Sky Filings.  The Company agrees to timely file a Form D with
respect to the Securities as required under Regulation D and to provide a copy
thereof, promptly upon request of any Purchaser. The Company shall take such
action as the Company shall reasonably determine is necessary in order to obtain
an exemption for, or to qualify the Securities for, sale to the Purchasers at
the Closing under applicable securities or “Blue Sky” laws of the states of the
United States, and shall provide evidence of such actions promptly upon request
of any Purchaser.
 
4.14 Most Favored Nations.  Other than with respect to any Exempt Issuance, the
holders of Notes shall have the right, upon approval by the Majority Holders, to
convert the aggregate Principal Amount of all of  the Notes then outstanding
plus accrued but unpaid interest, in whole or in part, into securities of the
Company being issued in a Subsequent Financing, upon the terms and conditions of
such offering, at a rate equal to, for each $1 of Principal Amount of the Note
then outstanding plus accrued but unpaid interest surrendered, $1 of new
consideration offered for such securities in the Subsequent Financing.
 
4.15 Related Party Transactions.  The Company hereby agrees that at all times
that any Note remains outstanding, all Related Party Transactions shall be
approved by a majority of the Independent Directors; provided, however, that if
no director then serving as a member of the Company’s Board of Directors is an
Independent Director, then all Related Party Transactions shall be approved by
all of the directors..  Notwithstanding the foregoing, this Section 4.15 shall
not apply to any transaction pertaining to the lease by the Company of the
Statesville, North Carolina premises.
 
4.16 Restrictions on Bonus Payments. The Company hereby agrees to defer payment
of any cash bonus to Jordan Glatt until the Notes are no longer
outstanding.  Notwithstanding the foregoing, the Company shall not be prohibited
from awarding any such bonus to Mr. Glatt while the Notes remain outstanding.
 
4.17 Pledge of Securities. Notwithstanding anything to the contrary contained in
Section 4.1, the Company acknowledges and agrees that the Securities may be
pledged by a Purchaser in connection with a bona fide margin agreement or other
loan or financing arrangement that is secured by the Securities. The pledge of
Securities shall not be deemed to be a transfer, sale or assignment of the
Securities hereunder, and no Purchaser effecting a pledge of Securities shall be
required to provide the Company with any notice thereof or otherwise make any
delivery to the Company pursuant to this Agreement or any other Transaction
Document. The Company hereby agrees to execute and deliver such documentation as
a pledgee of the Securities may reasonably request in connection with a pledge
of the Securities to such pledgee by a Purchaser.
 
 
41

--------------------------------------------------------------------------------

 
 
4.18 Use of Proceeds. The Company will use the proceeds from the sale of the
Securities for general working capital purposes, and not for (i) the repayment
of any outstanding Indebtedness of the Company or any of its Subsidiaries, (ii)
redemption or repurchase of any securities of the Company or any of its
Subsidiaries (iii) the settlement of any outstanding litigation.
 
4.19 Additional Registration Statements. From the date hereof until sixty (60)
days after the Effective Date, and at any time thereafter while any Registration
Statement is not effective or the prospectus contained therein is not available
for use, the Company shall not file a registration statement under the
Securities Act relating to securities that are not the Registrable
Securities;  provided ,  however , that the sixty (60) day period set forth in
this Section 4.18 shall be extended for the number of Trading Days during such
period in which (i) trading in the Common Stock is suspended by any Trading
Market, or (ii) following the Effective Date, the Registration Statement is not
effective or the prospectus included in the Registration Statement may not be
used by the Purchasers for the resale of the Underlying Shares.
 
4.20 Conduct of Business.  The business of the Company and its Subsidiaries
shall not be conducted in violation of any law, ordinance or regulation of any
governmental entity, except where such violations would not result, either
individually or in the aggregate, in a Material Adverse Effect.
 
4.21 Passive Foreign Investment Company.  The Company shall conduct its business
in such a manner as will ensure that the Company will not be deemed to
constitute a passive foreign investment company within the meaning of Section
1297 of the U.S. Internal Revenue Code of 1986, as amended.
 
4.22 Restriction on Redemption and Cash Dividends.  So long as any Notes are
outstanding, the Company shall not, directly or indirectly, redeem, or declare
or pay any cash dividend or distribution on, any securities of the Company
without the prior express written consent of the Purchasers.
 
4.23 Corporate Existence.  So long as any Purchaser beneficially owns any Notes
or Warrants, the Company shall not be party to any Fundamental Transaction (as
defined in the Notes) unless the Company is in compliance with the applicable
provisions governing Fundamental Transactions set forth in the Notes and the
Warrants.
 
4.24 No Waiver of Lock-Up Agreements.  The Company shall not amend, waive or
modify any provision of any of the Lock-Up Agreements.
 
4.25 Stock Splits.  Until the Notes and Warrants and all notes and warrants
issued pursuant to the terms thereof are no longer outstanding, the Company
shall not effect any stock combination, reverse stock split or other similar
transaction (or make any public announcement or disclosure with respect to any
of the foregoing) without the prior written consent of the Required Holders.
 
 
42

--------------------------------------------------------------------------------

 
 
4.26 Register. The Company shall maintain at its principal executive offices (or
such other office or agency of the Company as it may designate by notice to each
holder of Securities), a register for the Notes and the Warrants in which the
Company shall record the name and address of the Person in whose name the Notes
and   the Warrants have been issued (including the name and address of each
transferee), the principal amount of the Notes held by such Person, the number
of Underlying Shares held by such Person. The Company shall keep the register
open and available at all times during business hours for inspection of any
Purchaser or its legal representatives.
 
4.27 Transfer Agent Instructions. The Company shall issue irrevocable
instructions to its transfer agent and any subsequent transfer agent in a form
acceptable to each of the Purchasers (the “ Irrevocable Transfer Agent
Instructions ”) to issue certificates or credit shares to the applicable balance
accounts at DTC, registered in the name of each Purchaser or its respective
nominee(s), for the Underlying Shares in such amounts as specified from time to
time by each Purchaser to the Company upon conversion of the Notes or the
exercise of the Warrants (as the case may be). The Company represents and
warrants that no instruction other than the Irrevocable Transfer Agent
Instructions referred to in this Section 4.27, and stop transfer instructions to
give effect to Section 4.1 hereof, will be given by the Company to its transfer
agent with respect to the Securities, and that the Securities shall otherwise be
freely transferable on the books and records of the Company, as applicable, to
the extent provided in this Agreement and the other Transaction Documents. If a
Purchaser effects a sale, assignment or transfer of the Securities in accordance
with Section 4.1, the Company shall permit the transfer and shall promptly
instruct its transfer agent to issue one or more certificates or credit shares
to the applicable balance accounts at DTC in such name and in such denominations
as specified by such Purchaser to effect such sale, transfer or assignment. In
the event that such sale, assignment or transfer involves Underlying Shares
sold, assigned or transferred pursuant to an effective registration statement or
in compliance with Rule 144, the transfer agent shall issue such shares to such
Purchaser, assignee or transferee (as the case may be) without any restrictive
legend in accordance with Section 4.1 above.  The Company acknowledges that a
breach by it of its obligations hereunder will cause irreparable harm to a
Purchaser. Accordingly, the Company acknowledges that the remedy at law for a
breach of its obligations under this Section 4.27 will be inadequate and agrees,
in the event of a breach or threatened breach by the Company of the provisions
of this Section 4.27, that a Purchaser shall be entitled, in addition to all
other available remedies, to an order and/or injunction restraining any breach
and requiring immediate issuance and transfer, without the necessity of showing
economic loss and without any bond or other security being required. The Company
shall cause its counsel to issue the legal opinion referred to in the
Irrevocable Transfer Agent Instructions to the Company’s transfer agent on the
Effective Date (as defined in the Registration Rights Agreement). Any fees (with
respect to the transfer agent, counsel to the Company or otherwise) associated
with the issuance of such opinion or the removal of any legends on any of the
Securities shall be borne by the Company.
 
4.28 Closing Documents.  On or prior to fourteen (14) calendar days after the
Closing Date, the Company agrees to deliver, or cause to be delivered, to each
Purchaser and Greenberg Traurig, LLP executed copies of the Transaction
Documents, Securities and other document required to be delivered to any party
pursuant to Section 2 hereof.
 
 
43

--------------------------------------------------------------------------------

 
 
ARTICLE V.
 
MISCELLANEOUS
 
5.1 Fees and Expenses.  Except as expressly set forth in the Transaction
Documents to the contrary, each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement.  The Company shall pay all transfer
agent fees, stamp taxes and other taxes and duties levied in connection with the
delivery of any Securities to the Purchasers.  The Company shall have paid
$15,000 to Guzov Ofsink, LLC for certain fees and expenses incurred in
connection herewith.  The Company shall reimburse Greenberg Traurig LLP for all
reasonable costs and expenses incurred by it in connection with the transactions
contemplated by the Transaction Documents (including, without limitation, all
legal fees and disbursements in connection therewith, structuring, documentation
and implementation of the transactions contemplated by the Transaction Documents
and due diligence and regulatory filings in connection therewith), which amount
may be withheld by the Purchaser represented by Greenberg Traurig LLP from its
Subscription Amount at the Closing or paid by the Company upon termination of
this Agreement on demand by Greenberg Traurig; provided that if the amount so
withheld at Closing by such Purchaser was less than the aggregate amount of
costs and expenses actually incurred by Greenberg Traurig LLP   in connection
with the transactions contemplated by the Transaction Documents, the Company
shall promptly reimburse Greenberg Traurig LLP   on demand for all such costs
and expenses not so reimbursed through such withholding at the Closing.
 
5.2 Entire Agreement.  The Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.
 
5.3 Notices.  Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of: (a) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number set
forth on the signature pages attached hereto prior to 5:30 p.m. (New York City
time) on a Trading Day, (b) the next Trading Day after the date of transmission,
if such notice or communication is delivered via facsimile at the facsimile
number set forth on the signature pages attached hereto on a day that is not a
Trading Day or later than 5:30 p.m. (New York City time) on any Trading Day, (c)
the second (2nd) Trading Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service or (d) upon actual receipt by
the party to whom such notice is required to be given.  The address for such
notices and communications shall be as set forth on the signature pages attached
hereto.
 
 
44

--------------------------------------------------------------------------------

 
 
5.4 Amendments; Waivers.  No provision of this Agreement may be waived,
modified, supplemented or amended except in a written instrument signed, in the
case of an amendment, by the Company and the Required Holders or, in the case of
a waiver, by the party against whom enforcement of any such waived provision is
sought.  No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of any party to
exercise any right hereunder in any manner impair the exercise of any such
right.  The Company has not, directly or indirectly, made any agreements with
any Purchasers relating to the terms or conditions of the transactions
contemplated by the Transaction Documents except as set forth in the Transaction
Documents. Without limiting the foregoing, the Company confirms that, except as
set forth in this Agreement, no Purchaser has made any commitment or promise or
has any other obligation to provide any financing to the Company, any Subsidiary
or otherwise. As a material inducement for each Purchaser to enter into this
Agreement, the Company expressly acknowledges and agrees that (i) no due
diligence or other investigation conducted by a Purchaser, any of its advisors
or any of its representatives shall affect such Purchaser’s right to rely on, or
shall modify or qualify in any manner or be an exception to any of, the
Company’s representations and warranties contained in this Agreement or any
other Transaction Document and (ii) unless a provision of this Agreement or any
other Transaction Document is expressly preceded by the phrase “except as
disclosed in the SEC Reports,” nothing contained in any of the SEC Reports shall
affect such Purchaser’s right to rely on, or shall modify or qualify in any
manner or be an exception to any of, the Company’s representations and
warranties contained in this Agreement or any other Transaction Document.
 
5.5 Headings.  The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.
 
5.6 Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns,
including any purchasers of any of the Securities. The Company shall not assign
this Agreement or any rights or obligations hereunder without the prior written
consent of the Required Holders, including, without limitation, by way of a
Fundamental Transaction (as defined in the Warrants) (unless the Company is in
compliance with the applicable provisions governing Fundamental Transactions set
forth in the Warrants) or a Fundamental Transaction (as defined in the Notes)
(unless the Company is in compliance with the applicable provisions governing
Fundamental Transactions set forth in the Notes). A Purchaser may assign some or
all of its rights hereunder in connection with any transfer of any of its
Securities without the consent of the Company, in which event such assignee
shall be deemed to be a Purchaser hereunder with respect to such assigned
rights.
 
5.7 No Third-Party Beneficiaries.  This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as otherwise set forth in Section 4.7.
 
 
45

--------------------------------------------------------------------------------

 
 
5.8 Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflict of laws thereof.  Each
party agrees that all legal proceedings concerning the interpretation,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, employees or agents)
shall be commenced in the state and federal courts sitting in the City of New
York, Borough of Manhattan (the “ New York Courts ”).  Each party hereto hereby
irrevocably submits to the exclusive jurisdiction of the New York Courts for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of such New York Courts,
or such New York Courts are improper or inconvenient venue for such
proceeding.  Each party hereby irrevocably waives personal service of process
and consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by applicable law.
 
5.9 Survival.  The representations and warranties contained herein shall survive
the Closing and the delivery of the Securities for the applicable statute of
limitations.
 
5.10 Execution.  This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart.  In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.
 
 
46

--------------------------------------------------------------------------------

 
 
5.11 Severability. If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s). Notwithstanding anything to the contrary contained
in this Agreement or any other Transaction Document (and without implication
that the following is required or applicable), it is the intention of the
parties that in no event shall amounts and value paid by the Company and/or its
Subsidiaries (as the case may be), or payable to or received by any of the
Purchasers, under the Transaction Documents (including without limitation, any
amounts that would be characterized as “interest” under applicable law) exceed
amounts permitted under any applicable law. Accordingly, if any obligation to
pay, payment made to any Purchaser, or collection by any Purchaser pursuant the
Transaction Documents is finally judicially determined to be contrary to any
such applicable law, such obligation to pay, payment or collection shall be
deemed to have been made by mutual mistake of such Purchaser, the Company and
its Subsidiaries and such amount shall be deemed to have been adjusted with
retroactive effect to the maximum amount or rate of interest, as the case may
be, as would not be so prohibited by the applicable law. Such adjustment shall
be effected, to the extent necessary, by reducing or refunding, at the option of
such Purchaser, the amount of interest or any other amounts which would
constitute unlawful amounts required to be paid or actually paid to such
Purchaser under the Transaction Documents. For greater certainty, to the extent
that any interest, charges, fees, expenses or other amounts required to be paid
to or received by such Purchaser under any of the Transaction Documents or
related thereto are held to be within the meaning of “interest” or another
applicable term to otherwise be violative of applicable law, such amounts shall
be pro-rated over the period of time to which they relate.
 
5.12 Remedies.  Each Purchaser and each holder of any Securities shall have all
rights and remedies set forth in the Transaction Documents and all rights and
remedies which such holders have been granted at any time under any other
agreement or contract and all of the rights which such holders have under any
law. Any Person having any rights under any provision of this Agreement shall be
entitled to enforce such rights specifically (without posting a bond or other
security), to recover damages by reason of any breach of any provision of this
Agreement and to exercise all other rights granted by law. Furthermore, the
Company recognizes that in the event that it or any Subsidiary fails to perform,
observe, or discharge any or all of its or such Subsidiary’s (as the case may
be) obligations under the Transaction Documents, any remedy at law may prove to
be inadequate relief to the Purchasers. The Company therefore agrees that the
Purchasers shall be entitled to seek specific performance and/or temporary,
preliminary and permanent injunctive or other equitable relief from any court of
competent jurisdiction in any such case without the necessity of proving actual
damages and without posting a bond or other security.
 
5.13 Payment Set Aside. To the extent that the Company makes a payment or
payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.
 
 
47

--------------------------------------------------------------------------------

 
 
5.14 Independent Nature of Purchasers’ Obligations and Rights.  The obligations
of each Purchaser under the Transaction Documents are several and not joint with
the obligations of any other Purchaser, and no Purchaser shall be responsible in
any way for the performance or non-performance of the obligations of any other
Purchaser under any Transaction Document.  Nothing contained herein or in any
other Transaction Document, and no action taken by any Purchaser pursuant hereto
or thereto, shall be deemed to constitute the Purchasers as, and the Company
acknowledges that the Purchasers do not so constitute, a partnership, an
association, a joint venture or any other kind of group or entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
or entity with respect to such obligations or the transactions contemplated by
the Transaction Documents or any matters, and the Company acknowledges that the
Purchasers are not acting in concert or as a group, and the Company shall not
assert any such claim, with respect to such obligations or the transactions
contemplated by the Transaction Documents. The decision of each Purchaser to
purchase Securities pursuant to the Transaction Documents has been made by such
Purchaser independently of any other Purchaser. Each Purchaser acknowledges that
no other Purchaser has acted as agent for such Purchaser in connection with such
Purchaser making its investment hereunder and that no other Purchaser will be
acting as agent of such Purchaser in connection with monitoring such Purchaser’s
investment in the Securities or enforcing its rights under the Transaction
Documents. The Company and each Purchaser confirms that each Purchaser has
independently participated with the Company and its Subsidiaries in the
negotiation of the transaction contemplated hereby with the advice of its own
counsel and advisors. Each Purchaser shall be entitled to independently protect
and enforce its rights, including, without limitation, the rights arising out of
this Agreement or out of any other Transaction Documents, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose.  Each Purchaser has been represented by its own
separate legal counsel in their review and negotiation of the Transaction
Documents.  The use of a single agreement to effectuate the purchase and sale of
the Securities contemplated hereby was solely in the control of the Company, not
the action or decision of any Purchaser, and was done solely for the convenience
of the Company and its Subsidiaries and not because it was required or requested
to do so by any Purchaser.  It is expressly understood and agreed that each
provision contained in this Agreement and in each other Transaction Document is
between the Company, each Subsidiary and a Purchaser, solely, and not between
the Company, its Subsidiaries and the Purchasers collectively and not between
and among the Purchasers.
 
5.15 Withdrawal Right.  Notwithstanding anything to the contrary contained in
(and without limiting any similar provisions of) the Transaction Documents,
whenever any Purchaser exercises a right, election, demand or option under a
Transaction Document and the Company or any Subsidiary does not timely perform
its related obligations within the periods therein provided, then such Purchaser
may rescind or withdraw, in its sole discretion from time to time upon written
notice to the Company or such Subsidiary (as the case may be), any relevant
notice, demand or election in whole or in part without prejudice to its future
actions and rights
 
 
48

--------------------------------------------------------------------------------

 
 
5.16 Saturdays, Sundays, Holidays, etc.  If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then such action may be taken or such right may be
exercised on the next succeeding Business Day.
 
5.17 Further Assurances.  Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby
 
5.18 Payment Set Aside; Currency. To the extent that the Company makes a payment
or payments to any Purchaser hereunder or pursuant to any of the other
Transaction Documents or any of the Purchasers enforce or exercise their rights
hereunder or thereunder, and such payment or payments or the proceeds of such
enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to the Company,
a trustee, receiver or any other Person under any law (including, without
limitation, any bankruptcy law, foreign, state or federal law, common law or
equitable cause of action), then to the extent of any such restoration the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such enforcement or setoff had not occurred. Unless otherwise expressly
indicated, all dollar amounts referred to in this Agreement and the other
Transaction Documents are in United States Dollars (“ U.S. Dollars ”), and all
amounts owing under this Agreement and all other Transaction Documents shall be
paid in U.S. Dollars. All amounts denominated in other currencies (if any) shall
be converted into the U.S. Dollar equivalent amount in accordance with the
Exchange Rate on the date of calculation. “ Exchange Rate ”   means, in relation
to any amount of currency to be converted into U.S. Dollars pursuant to this
Agreement, the U.S. Dollar exchange rate as published in the Wall Street Journal
on the relevant date of calculation.
 
5.19 Construction. The parties agree that each of them and/or their respective
counsel has reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto. In
addition, each and every reference to share prices and shares of Common Stock in
any Transaction Document shall be subject to adjustment for reverse and forward
stock splits, stock dividends, stock combinations and other similar transactions
of the Common Stock that occur after the date of this Agreement.
 
5.20 Termination.  In the event that the Closing shall not have occurred with
respect to a Purchaser within five (5) days of the date hereof, then such
Purchaser shall have the right to terminate its obligations under this Agreement
with respect to itself at any time on or after the close of business on such
date without liability of such Purchaser to any other party; provided, however,
(i) the right to terminate this Agreement under this Section 5.20 shall not be
available to such Purchaser if the failure of the transactions contemplated by
this Agreement to have been consummated by such date is the result of such
Purchaser’s breach of this Agreement and (ii) the abandonment of the sale and
purchase of the Notes and the Warrants shall be applicable only to such
Purchaser providing such written notice, provided further that no such
termination shall affect any obligation of the Company under this Agreement to
reimburse such Purchaser for the expenses described in Section 5.1 above.
Nothing contained in this Section 5.20 shall be deemed to release any party from
any liability for any breach by such party of the terms and provisions of this
Agreement or the other Transaction Documents or to impair the right of any party
to compel specific performance by any other party of its obligations under this
Agreement or the other Transaction Documents.
 
(Signature Pages Follow)
 
 
49

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 

ADS IN MOTION, INC.          
Address for Notice:
      159 South Street       Morristown, NJ 07960       Phone: 973-984-7998
By:
/s/ Jordan Glatt
   Fax: 973-984-9508
Name:
 Jordan Glatt    
Title:
 President and Chief Executive Officer  
With a copy to:
      Gregg E. Jaclin, Esq.       Anslow + Jaclin, LLP       195 Route 9 South  
    Manalapan, NJ 07226       Phone: 732-409-1212       Fax: 732-577-1188

 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
 
SIGNATURE PAGE FOR PURCHASER FOLLOWS]
 
 
 

--------------------------------------------------------------------------------

 
[PURCHASER SIGNATURE PAGES TO SECURITIES PURCHASE AGREEMENT]
 
IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Principal Amount: 271,739.13
 
/s/ Shaye Hirsch
   
Signature
 
Signature (if purchasing jointly)
     
Shaye Hirsch
   
Name Typed or Printed
 
Name Typed or Printed
     
Brio Capital L.P. 
   
Entity Name
 
Entity Name
     
401 East 34th Street, Suite South 33C
   
Address
 
Address
     
New York, NY 10016
   
City, State and Zip Code
 
City, State and Zip Code
     
(212) 842-0733
   
Telephone – Business
 
Telephone - Business
           
Telephone – Residence
 
Telephone – Residence
     
(646) 390-2158
   
Facsimile – Business
 
Facsimile - Business
           
Facsimile – Residence
 
Facsimile – Residence
     
74-3155216
   
Tax ID # or Social Security #
 
Tax ID # or Social Security #
     

Name in which securities should be issued:   Brio Capital LP
 
Dated:   March 17, 2011
 
[SIGNATURE PAGES CONTINUE]
 
 
 

--------------------------------------------------------------------------------

 
 
[PURCHASER SIGNATURE PAGES TO SECURITIES PURCHASE AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Principal Amount: 163,043.47
 
/s/ Shaye Hirsch
   
Signature
 
Signature (if purchasing jointly)
     
Shaye Hirsch
   
Name Typed or Printed
 
Name Typed or Printed
     
Brio Capital Select LLC
   
Entity Name
 
Entity Name
     
401 East 34th Street, Suite South 33C
   
Address
 
Address
     
New York, NY 10016
   
City, State and Zip Code
 
City, State and Zip Code
     
(212) 842-0733
   
Telephone – Business
 
Telephone - Business
           
Telephone – Residence
 
Telephone – Residence
     
(646) 390-2158
   
Facsimile – Business
 
Facsimile - Business
           
Facsimile – Residence
 
Facsimile – Residence
     
68-0648314
   
Tax ID # or Social Security #
 
Tax ID # or Social Security #
     

Name in which securities should be issued:    Brio Capital Select LLC
 
Dated:   March 17, 2011
 
[SIGNATURE PAGES CONTINUE]
 
 
 

--------------------------------------------------------------------------------

 
 
[PURCHASER SIGNATURE PAGES TO SECURITIES PURCHASE AGREEMENT]
 
IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Principal Amount:   $250,000
 
/s/Berdon Venture Associates LLC                      
 
 
Signature
 
Signature (if purchasing jointly)
     
Frederick Berdon                                                    
 
 
Name Typed or Printed
 
Name Typed or Printed
     
Berdon Venture Associates LLC                         
 
 
Entity Name
 
Entity Name
     
                                                                                  
 
 
Address
 
Address
     
                                  
                                               
 
 
City, State and Zip Code
 
City, State and Zip Code
     
                       
                                                          
 
 
Telephone – Business
 
Telephone - Business
     
 
 
 
Telephone – Residence
 
Telephone – Residence
     
                       
                                                          
 
 
Facsimile – Business
 
Facsimile - Business
     
 
 
 
Facsimile – Residence
 
Facsimile – Residence
     
                 
                                                                
 
 
Tax ID # or Social Security #
 
Tax ID # or Social Security #

 
Name in which securities should be issued:    Berdon Venture Associates LLC
 
Dated:           March 30, 2011
 
[SIGNATURE PAGES CONTINUE]
 
 
 

--------------------------------------------------------------------------------

 
 
[PURCHASER SIGNATURE PAGES TO SECURITIES PURCHASE AGREEMENT]
 
IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Principal Amount:  $500,000
 
/s/Reid Drescher                                                     
 
 
Signature
 
Signature (if purchasing jointly)
     
Reid Drescher, Director                                          
 
 
Name Typed or Printed
 
Name Typed or Printed
     
Cape One Financial Master Fund Ltd.                 
 
 
Entity Name
 
Entity Name
     
                                                 
                                 
 
 
Address
 
Address
     
                                   
                                               
 
 
City, State and Zip Code
 
City, State and Zip Code
     
                        
                                                          
 
 
Telephone – Business
 
Telephone - Business
     
 
 
 
Telephone – Residence
 
Telephone – Residence
     
                       
                                                           
 
 
Facsimile – Business
 
Facsimile - Business
     
                                                               
 
 
Facsimile – Residence
 
Facsimile – Residence
     
                        
                                                           
 
 
Tax ID # or Social Security #
 
Tax ID # or Social Security #

 
Name in which securities should be issued:  Cape One Financial Master Fund Ltd.
 
Dated:      March 26, 2011
 
[SIGNATURE PAGES CONTINUE]
 
 
 

--------------------------------------------------------------------------------

 
 
[PURCHASER SIGNATURE PAGES TO SECURITIES PURCHASE AGREEMENT]
 
IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Principal Amount:  $585,000
 
/s/Herbert Glatt                                                      
 
 
Signature
 
Signature (if purchasing jointly)
     
Herbert Glatt                                                            
 
 
Name Typed or Printed
 
Name Typed or Printed
     
                                                                             
     
 
 
Entity Name
 
Entity Name
     
                                                                                   
 
 
Address
 
Address
     
                                      
                                            
 
 
City, State and Zip Code
 
City, State and Zip Code
     
                                       
                                           
 
 
Telephone – Business
 
Telephone - Business
     
 
 
 
Telephone – Residence
 
Telephone – Residence
     
                                        
                                          
 
 
Facsimile – Business
 
Facsimile - Business
     
 
 
 
Facsimile – Residence
 
Facsimile – Residence
     
                                         
                                         
 
 
Tax ID # or Social Security #
 
Tax ID # or Social Security #

 
Name in which securities should be issued: Herbert Glatt
 
Dated:  
 
[SIGNATURE PAGES CONTINUE]
 
 
 

--------------------------------------------------------------------------------

 
 
[PURCHASER SIGNATURE PAGES TO SECURITIES PURCHASE AGREEMENT]
 
IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Principal Amount:  $150,000
 
/s/Lee Karls                                                              
 
 
Signature
 
Signature (if purchasing jointly)
     
Lee Karls                                                                  
 
 
Name Typed or Printed
 
Name Typed or Printed
     
                                                                                
         
 
 
Entity Name
 
Entity Name
     
                                             
                                     
 
 
Address
 
Address
     
                                             
                                     
 
 
City, State and Zip Code
 
City, State and Zip Code
     
                                             
                                     
 
 
Telephone – Business
 
Telephone - Business
     
                                             
                                     
 
 
Telephone – Residence
 
Telephone – Residence
     
                                             
                                     
 
 
Facsimile – Business
 
Facsimile - Business
     
                                                              
 
 
Facsimile – Residence
 
Facsimile – Residence
     
                                              
                                    
 
 
Tax ID # or Social Security #
 
Tax ID # or Social Security #

 
Name in which securities should be issued: Lee Karls
 
Dated:           April 1, 2011
 
[SIGNATURE PAGES CONTINUE]
 
 
 

--------------------------------------------------------------------------------

 
 
[PURCHASER SIGNATURE PAGES TO SECURITIES PURCHASE AGREEMENT]
 
IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Principal Amount:  $100,000
 
/s/R.J. Goldlein                                                       
 
 
Signature
 
Signature (if purchasing jointly)
     
R.J. Goldfein                                                            
 
 
Name Typed or Printed
 
Name Typed or Printed
     
Rosta, LLC                                                               
 
 
Entity Name
 
Entity Name
     
                                                                                   
 
 
Address
 
Address
     
                                                                                   
 
 
City, State and Zip Code
 
City, State and Zip Code
     
                                              
                                    
 
 
Telephone – Business
 
Telephone - Business
     
                                                                                 
 
 
 
Telephone – Residence
 
Telephone – Residence
     
                                              
                                    
 
 
Facsimile – Business
 
Facsimile - Business
     
___________________________________
 
 
Facsimile – Residence
 
Facsimile – Residence
     
                                              
                                   
 
 
Tax ID # or Social Security #
 
Tax ID # or Social Security #

 
Name in which securities should be issued: Rosta LLC
 
Dated:         March 30, 2011  
 
[SIGNATURE PAGES CONTINUE]


 
 

--------------------------------------------------------------------------------

 